Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 1 of 8




               EXHIBIT 11
                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 2 of 8                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i                                                                                                               m                                                                                       k                           j                                                                                   f                                                                                                                                                                                                                                                                                                                                                         j                                                                                                                          j                                                                                   f                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -                                                                      -                           ¦                          
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $               (                                   $                       )                                   §                                                                                              ¨                           ¨                           #                               &                           $   #                           ©




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               f                                                                                                           h                                                                                               i                                                                                                                                                                      k           j                                                                                   k                                       f                                                                                                                                                                                                                                                                                                                             m                                                                                                                                                                                                                                  f                                                                                   g                                                                                                                               h                                                                                                   £                                                                                                                                                                      m                                                                                                                                                                      f                                                                                           h                                                                               l                                                                                                                                                                                                                                             k                                                                                                                                                             k                           l                                                               m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¦




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                u                                                                                                                           v                                                                                                                                                   y                                                                                                                   z                                                                                                                                       {                                                                                                                                                                                           w                                                                                                                                       |                                                                                                   }                                                                                       v                                                                                                   w                                                                                           ~




                                                                u                                       v                                                                       w                                                               x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            k                       m                                                                                                                                  m                                                                                       h                                                                           k                                                                                                                                                                                                                                                                                    m                                                                                                                                                                                                                                                  l                                                                                                                                                                                      f                                                                                                                                                                                                             j                                                                                               k                                       l                                                                                                                           m                                                                                                                                                                                                                                                                                             h                                                                                                                           l                                                                                                                                                                                                                                                                                                                     k                               m                                                                               f                                                                                                                                                                      i                                                                               m                                                                           k                                                                                           l                                                                                                                                                                                                                                                                                                        k                               m                                                                                                                                                                                                             f                                                                                                                                                                                  f                                                                                                                  l                                                                                                                          j                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             }                                                                                                                                                                                              w                                                                                                                               ~                                                                                                                                                                                                                                                                                                                                             y                                                                                                       {                                                                                           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¡                                                                                                                                                                                                                             ¢                                                                   




                                                                            .                                   /                                       0           1                                               2                   3                                   4                               5                           2           6                           0       1                                       7                               3                                       0               8                       9                                       :       0               ;           3                               <                                       4                                       =                                           2                                   1                               =                                                   >                                                               8                                                       6                                                   6                               5                                                                                                       ?                           @                                                                   /                                                           3                                                                                           A                                                           B                                                               C                                                                                       4                                                                   4                                                       ;                       0                           A                                               >                                                       7                                                           ;                                   3                                                                                                           D                                                                                               ;                       5                                                           A                                                               B                                               ?                                           1                                                                           E                                                       E                                   F




                                                                                                                                                                                                                                                            G                                                                                                                                                                                       G                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G                                                                   I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G                                                       I                                                                                                       G                               G
                                                                                                                                                                                                                                                                                                    E                           H                                   =                       ;                   3                                                                                                           >                               J   K                           ?               >                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                                           E                                                                       H                                                                                       =                                                                                   ;                               3                                                                                                                                                                                                                           >                                                                       J                                                   K                                                                           ?                                                           7                                                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M                                                       E                                                               H                                                                       =                                               ;               3                                                                                                                                                           >                                               J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                            N                                   E                                   O                                       4               3                       A                               0                   >                       ;                       2                       3                                   P                                                           =                                           3                                               1                                                       6                                                           7                                               Q                                                                                   <                                                               3                                                           1                                           0                   9                                                                                       8                                                                           >                                                           6                                   3                                                   <                                                                                               3                                                   R                                                   >                                                               S                                                                                       0                                       8                                                               0                               8                                                                               9                                                                                                   >                                                                   =                                                           6                               /                                                                                   5                                                                               2                                               0                       6                                   Q                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       K                                           E                                                   T                                                                   6                                   /                                                   3                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




            U       C                                   V                                   W                                                   T                                                   X                                               D                                       H                                       T                                       Y                               W                           H                                           J                       Z                                       W                   C                                           [                               W                                   H                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       O                                                       W                                                       @                                                                       \                                               X                                                                   ]                       [                                           W                                                                                   U                                                       T                                                       \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                                           ]                       H                                                                   V                                                                                                                       ]                       Z                                                                                           U                                                           T                                                       \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




C                           Z                           Z                       H                                               W                                       O                                       O                                                       T                                           X                                       ^                               H                                   ]               U                                                   @                                   ]                   ^       C                                   [                                                       ^                           [                       C                                                           @                                                               W                                                                                           T                                                                               X                                                                                       D                                                                                   _                                                                           O                                                           ]                       U                                                                                                               W                                                                               O                                                                               O                                                                                                           ?                       Z                                                                                   5                                                                                       8                                                       5                                                                   6                                                                   =                                                                                       1                                                           3                                                                                                   ^                                                   \                           T                                                                                                   \                                                                               D                                                                                       5                                                                   R                                                                                                   U                                                                       5                                               \                           E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X                                           T                                                                               H                                                                                               ^                                                                       W                                                       H                                                           ]                       T                                                           Z                                                                               D                                                   W                                           `                                                       ]                                   U                                           U                                                           ]                   U                                               `                                                                       ?           V                                                   V                                   a               Z                   Z                   a       b           b                   E




                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ?                                   U                                                       5                                           \                                                           >                                                       8                                               <                                                                                                   O                                                                           6                           2                       3                                                           3                                                                                       6                                   E


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C                                                                   U                                                                   Z                                                                                               W                                                                       U                                                           Z                                                               ]                       U                                                   `                                                                                   ?                           V                                                       V                                                       a                               Z                                               Z                                                   a                           b                                               b                                           E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                        ?           @                                   0               6                       Q                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ?                                                       O                                                                                           6                       >                                                                       6           3                                                                           E


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ?                                                   ¤                                                                                   0                                   4                                                                                                       @                                                                                           5                                                   <                                                       3                                           E




            U       C                                   V                                   W                                       C                                                       U                                       Z                                                           .                           W                               [                       W                                   ^                                   c                                                   T                                           U                       W                                                       U                                       _                           V                                                                   D                                                       W                                                           H                                                                                                               T                                                                               X                                                                                                           ^                                                               W                                                           H                                                                                       O                                                                                                   T                                                                           U                                                                                                                   .                                                       T                                                                                                               @                                                                           T                                                                                           U                                                                                               .                                                       C                                                                                                   @                                                                                   .                                                                                                       ]                           U                                                                                                                                               H                                                                                           W                                                                                   `                                                                                   C                                                                               H                                                               Z                                                                                                   .                                       T                                                                                                       .                                                       c                                                               ]                       O                                                                                   H                                                               W                                                                       ^                                       T                                                           H                                                               .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ?                       C                                                                           2                                       3                                           >                                                                       A                                           5                                       <                                       3                                           E                                                   J                                   .                                   3                                                       ;       3                                           4                                   /                                           5                                   8                                       3                                                   U                               5                           \




                       !               "                   #               $                   %                                                                          &                                   &                           '           #                           "                           (                               )               *                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,                       -                                                           -                                                                                                     -                                           -                                                                          -




    U           C                                   V                                   W                               ?                   O                                       E                                       T                                                   X                                       O                               _                                       D                           O                                       ]                       Z                                       ]       C                                   H                                       ]       W                                       O                                                   T                                                               H                                                                       C                                                                                   X                                                       X                                                       ]                                   [                                                           ]                       C                                                                           .                                                   W                                                                       O                                                                                                                                       @                                                                           T                                                                                       U                                                                           O                                                                               T                                                                               [                                                       ]                                   Z                                                                   C                                                                                               .                                                                                   W                                                                       Z                                                                                                               ]                                           U                                                                                                                                   .                                                                                       c                                                                                               ]                       O                                                                                                           H                                                                           W                                                           ^                                                                   T                                                               H                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T                                                           X                                           X                                                   ]                   @                                                   ]   C                                                                   [                                                               _                                                       O                                       W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ¥




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Z                                                       T                                                                       W                                                       O                                                                                           H                                                                   W                                                                       O                                                                                       ^                                                                   T                                                                   U                                                                                                   Z                                                                                               W                                                                       U                                                                               .                                                                                                   @                                                           C                                                                                   H                                                                               H                                                                               b                                                                                                                                       ]                               .                                                                       O                                                                                                       T                                                                                                       d                                                                                                                                           U                                                                                                                                   @                                                                                           _                                                                   O                                                           .                                                       T                                                                       V                                                                       W                                                                           H                                                                           C                                                                   @                                                               @                                                               T                                                                       _                                                   U                                               .                                                               O                                                                           e                                                                                                                                                                                                                                                               b                                                   W                                                       O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   U                                               T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                @                                                       c                                                               W                                                           @                                                                       Y                                                                                       c                                                                           W                                                                                       H                                                                       W                                                                                       ]                               X                                                                                                                                       H                                                                           W                                                                   O                                                                       ^                                                                           T                                                                               U                                                                               Z                                                                                       W                                                                                           U                                                                                               .                                                                                                           ]                               O                                                                                                               X                                                                                           ]                                   [                                                                           ]                               U                                                                                       `                                                                                                               C                                                                           U                                                                                   C                                                           _                                                                       Z                                                                                   ]                   .                                                               W                                               Z                                                                                   H                                                                       W                                                               ^                                           T                                                               H                                                   .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                           g                                                                           f                                                                   h                                                                                   i                                                               j                                                                                           k                                                   l                                                                           m                                                                               n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                           /                                                           3                                                                   2                               3                                                       9                                                       0               1                                                           6                               2                                           >                                                       8                                               6                   a                                   7                                                                                   2                                               5                                                                   B                                                   3                                                           2                                                                       5                                                           2                                                                   <                                                       3                                                       >                                                               ;                           3                                                                               2                                                                                   1                                                               =                                                               7                                                               S                                                                                               0                                   6                                           6                                   0                               8                                                                       9                                                                                                   6                                               /                                                   0                   1                                                                           X                                                       5                                                       2                       S                                                                                                           >                                                       8                                                       <                                                                           0               6                       1                                                               >                                               6                                   6                           >                               A                               /                                                       S                                                                   3                                       8                                                       6                                   1                                                                           >                                                           8                                           <                                                                       6                       /                                       3                                                                   4                                           3                                   2                       1                                   5                                                       8                           ?                                   1                               E                                           7                                   Q                                               o                                               /                           5                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0               6                                           0                           1                                                                   3                                           R                                                   3                                                           A                                   =                                                               6                                   3                                                               <                                                                                   2                           3                                                                               4                                                                               2                                   3                                                               1                                               3                                                                           8                                                   6                                                           /                                                       3                                                       2                                       3                                                                   7                                                                           Q                                                                                                       6                                   /                                                           >                                                                       6                                                                   >                                                                       ;                                   ;                                                               0                                           8                                                           :                                   5                                                                   2                                               S                                                                           >                                                   6                       0                       5                                                       8                                                                   A                                                           5                                                           8                                       6                               >                                       0                           8                                           3                                               <                                                                       6                                   /                               3                                           2                               3                                               0           8                                                                       0               1                                                                                       6                       2                                   =                                                               3                                       p                                           A                                               5                                   2                                       2               3                                           A                                   6                                   >                                           8                                           <                                                                   A                               5                                                   S                                               4                                   ;               3                                   6           3                               \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]                       6                                               0                   1                                                                   =                                               8                                                       <                                                       3                                                       2                                       1                                                                       6               5                                                           5                                                   <                                                                                                                       6                                       /                                                           >                                                                   6                                               >                                                                   ;                       ;                                           2                                           3                                                       P                                                       =                                                               0                               2                                               3                                                                           <                                                                                                               0                   6                               3                                                               S                                                                                                   1                                                                               p                                                                           1                                                               6                                   >                                                           6                                                   3                                                   S                                                                                   3                                                   8                                                           6                       1                               p                                                       >                                                           8                                               <                                                                       1                                                   A                                           /                                           3                                                   <                                                       =                                   ;                       3                                   1                                                               >                                               2                           3                                                                                       A                                                   5                                               8                                                           1                                       0               <                                                   3                                   2                                   3                               <                                                                   0                   8                                   6               3                                       9                                                   2                   >                                       ;                                               4                               >                                   2                           6                   1                                           5                               :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        6                       /                                               0                   1                                                                   X                                                   5                                                       2                                           S                                                                                                           >                                                                           8                                                       <                                                                   6                                       /                                                                                       >                                                                   6                                                           6                               /                                                                   3                                                                                   1                                                       =                                                   7                                                           S                                                                                                       0                       1                                                                       1                                                                   5                                                                       8                                                                                           5                                                           :                                                                       >                                                                                       8                                                                               Q                                                                                               >                                                               S                                                                                                   3                                                   8                                                   <                                                   S                                                                           3                                           8                                                                   6                                                   2                           3                                               4                                                       2                       3                                               1                                           3                                               8                                                       6                   1                                                           6                       /                                           >                                           6                                                       >                                                       ;                   ;                                               =                                                                   8                                       >                                           S                                                                       3                                                   8                               <                                           3                                               <                                               0                       6               3                                                   S                                                   1                                           p                                   1                                   6                   >                                   6               3                               S                                       3                           8           6           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        >                                       8                                                       <                                                                   1                                                       A                                           /                                                       3                                                       <                                                               =                                                               ;                               3                                           1                                                                                   2                                                           3                                                                           S                                                                                               >                                                   0                               8                                                                                       6                   2                                               =                                                       3                                                   p                                                               A                                                                       5                                                                               2                                       2                                               3                                                           A                                                               6                                                       >                                                                           8                                                                               <                                                                                                                   A                                                                   5                                                               S                                                                                           4                                                   ;                       3                                                   6                           3                                                                           >                                               1                                                                                           4                                           2                               3                                       q                                                   0           5                                                   =                                               1                                               ;                       Q                                                           1                       =                                                       7                                       S                                                                       0                           6                           6                               3                                               <                                                                       \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Z                                                       >                                                   6                       3                                               <                                                                               6                       /                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           <                                                               >                                                           Q                                                                                           5                                                                                   :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                                       r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                V                                                           >                                                       8                                   =                                                   >                                                               ;                                                   O                                                                   0                   9                                                               8                                                               >                                                       6                           =                                                       2                                               3                                                                                   1                                                                               5                                                           :                                   F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ^                                                                   2                               0                           8                                           A                                                           0                       4                                                                       >                                                       ;                                           W                                                                           R                                                                           3                                                                   A                                                   =                                                       6                                           0                           q                                               3                                                                                       T                                                                           :                           :                                   0                       A                                                               3                                                                               2                                                                                   5                                                               2                                                                       V                                                                                                   >                                                                               8                                                                           >                                                                           9                                                                           0                   8                                                                               9                                                                               ^                                                       >                                                   2                                           6                       8                                       3                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                L                                       E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ^                                                                   2                               0                           8                                           A                                                           0                       4                                                                       >                                                       ;                                           X                                                                   0                                       8                                                                               >                                                           8                                                               A                                                       0                           >                                                       ;                                                   T                                                                               :                           :                           0                       A                                                                       3                                                               2                                                                                           5                                                                       2                                                                   ^                                                                       >                                                               2                                                       6                                           8                                                                       3                                                                           2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M                                       E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ^                                                                   2                               0                           8                                           A                                                           0                       4                                                                       >                                                       ;                                           T                                                                                           4                                                                                       3                                                               2                               >                                                           6                                       0                           5                                                   8                                                           1                                                                                   T                                                                               :                               :                                   0                               A                                                                       3                                                                       2                                                                           5                                                               2                                                               ^                                                                                   >                                                                                           2                                               6                                   8                                                                       3                                                                   2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                C                                                                   .                                                   .                                                       W                                                                   U                                                               .                                                                       ]                                       T                                                                                   U                                                                                           J                                                                                               ]                                       8                                                           6                           3                                                       8                                                                       6                               0                   5                                                       8                                                           >                                                               ;                                               S                                                                                                           0                               1                                                                           1                                                           6                                   >                                                               6                               3                                                           S                                                                                                                   3                                                                               8                                                                       6                                   1                                                                                                   5                                                       2                                                                   5                                                   S                                                                               0                       1                                       1                                       0                               5                                                           8                                           1                                                                   5                                                   :                                           :                       >                                               A                                               6                                   1                                                       A                           5                                                   8                                           1                                           6               0                           6                           =                                                       6                           3                                                                                           X                                           3                                                   <                                       3                                                   2               >                                           ;




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G                                                               t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G                                                                                                                                                                                                                                   G                                                                                                                                                                                                                                                                                                           G                                                                                                                                                                                                                                                                                                                                                                                                                                   I                                           t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @                                                           2                                       0               S                                                                                       0               8                                                       >                                                           ;                                               s                                                                               0                       5                                               ;                   >                                                                       6                                               0                           5                                                                   8                                                               1                                               \                                                                   ?                   O                                                                           3                                                       3                                                                                                                                                                                                                                                                               _                                                                                       \                                   O                                                                           \                               @                                                                                   \                                                                                                                                               r                                                                                       r                                                                                                                                                                           >                                                   8                                                       <                                                                                                                                       K                                                                       _                                                                           \                   O                                                               \                       @                                                           \                                                                                                                                               F                           :                                                       ?                           >                                       E                                           E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            X               ]           U                   H       C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 3 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ô                                                                                                          Ñ                                                                                                                                                                              Õ                                                                   Ô       Ñ                                                                                                                          Ñ                                                                                                        Ð       ×           Ò               Ñ           Ó               Ô                                                             Ñ                                                                              Õ                                                                                                 Ô                              ×                                     Ô                 Ò                                          Ö                   Ô                                                                                             ×                                               Ò                           ×                                   Ð                                                  Ò                           Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ²               ª                       ®                   ¯                   °               ®               ª                   °           ²                       Æ                           ª           Æ                   %       ­       ±   ½               ³                               ´   Ä   Á




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À                                                                                                                       Ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ð                   Ñ                                       Ò                               Ó                               Ô       Ô           Õ                       Ö               ×
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            &                           &                   '               (                   %                                           )               )                                      *           &                      +




                                                                                                                                                                                                                                                                                                    Ë                                                                                                                       Ú                                                                                                                   Û                                                                                                                                                                                                                                                           Ë                                                                                                                                                                                                                                                                                                                                                                                                       Û                                                                                           Ý                                                                                                                       Þ                                                                           Û
                                                                                                                            Ø                                                           Ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ù                                                                                                                                                                                                                                                                   Ù                                                                                                                                                                   Ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ß                           à




                                                                                                                        ³                                                                   ´                                                                                   µ                                                                                                               µ                                                                                                                       ¶                       ·                                                                               ·                                                                                                       ·                                                           ¸                                                                                                   ¹                                                                                                       º                                                                                                   »                                                                                       ¼                                                                                   ½                                                                                                       ¶                       ´                                                                                   µ                                                                           º                                                                       ´                                                                   ¼                                                           ¾                                                           ´                                                               ¹                                                               ¹                                           ´                                                               µ                                                           ¿                                               À                   ³                           ¶       Á       »           ¶   ¹           º           Â               µ       ½           Â                   µ           Ã                   Á                               ´                   Ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ®                   ª               ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ö                                                                                               Ó                                                                           Ñ                                                               Ó                                                                                   ×                                                                                                                                                                                              ×                                                                                                                          Ó                                                                                                                                                                                                        Ô                  Ñ                              Õ           Ô   Ñ                              Õ                                                                                                                                Ô       Ó                               Ô                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ü                               Ü


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «               «



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            á               â           ã               ä           å       æ                       æ                       ç                                                                       ç                       è                           è                       é

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ª                   «                       ¬   ­                       ª           ¬           ®       ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ê           Û                   ë                           ì                   í               Þ                   Û                                       î                                   Ë                       Ê




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «               ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¯                   °       ª                       ±                       ²           ²           ®




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ë                                                                                                                   Ì       Î                                                                                                                                                                                                                                                   ®                   «               ¯
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ã                           â               ã   ò   ó   ô       á                                           ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ì       Î                                                                                                                                                                                                                                                   ®                   «               «
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ï                   ð                       ñ                                           ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ã                           â               ã   ò   ó   ô       á                                           ô

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ñ                   Ö                               Ö                           ×                           Ó                                   Ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ó                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ñ                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ............................ $
    õ       Ê                           ë                                                                                                                                                                                       Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ²       ª       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ±                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ®   ¼                   ¯                       ®               «                   ¼           ²                       ®               ®           ¼       Ç   ­           ±


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ®           ¼               ¯                       ®               «               ¼           ²                           ®                           ®       ¼           Ç       ­                   ±
                                                                                                        á                                                               â




    É       Ê                           ë                                                                                                                                                                                       Í                                                                                                                                                                                                               Î                                                                                           ö                                                                                           Ï                                                   Î                                                                   ö                                                                                                                                                                                       Ì                                               Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Î                                                               ù                                                                                           Ì           Í
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ð                                                                                                                                       ñ                                                                                                                                                                                                                                                                                                                                                                                                                                               ð                                                   ñ




                                                                                                        á                                                               â                                                                                                                                                                                   â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       á                                                                                                                                                                                                                                       ô                                                                                                                           ó                                                                                                                                                                                                                                           ã                                                                               ÷                                                                                               ø                                                   ò                                   ó                           á                                                                                                                                                                                                                                                                                                                       ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ²           ®   ª


                                                                                                                                                                        Î                                                                                                                                                   Î                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ì                           Í                                                                                   Î                                                                                       Ï                                                                                           Ï                                                       Î                                                                           ö                                                                   ú                                                                                                                                                       Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ±       Ç                   ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç           ¼                   ­                   ­                   ±                   ¼                               ²           ²                   ¼       «   ²           ¯                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ç                   ¼               ­               ­                       ±               ¼                                   ²                       ²               ¼           «       ²                   ¯
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Å
                                                                                                                                                    ä                                                                                   ô                                                                                                                                                                                                                               á                                                                                           ò                                                                                       á                                                                                                                                                           ô                                                                                                                                           ã                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ò                       á                                                                                               ó                           ã                                                                                                                       â




    û       Ê                                                                                           Î                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                           Ï                                                                                                                                                                                                                   Î                                                                               Ï                                                                                                                                                                                               Ï                                                                                                                               Î                                                                                                                                           Î                                       Ï
                                        Ù                                                                                                                               ñ




                                                                                                                                                                                                                                                                                                                    ó                           ü                                                                               á                                                                                               ý                                                                                   ò                                                                                                                                                               ä                                                                                           ã                                                                                               ÷                                                                                                                                                                               ý                                                                                                                                   ã                                                                                   þ                                                                                                                                                                                           â                                                                                       ã                                                                                                                                   ô                                                                                                                           á                                                       ò                                                                                           â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Î                                                                                                                                                                                   Ï                                                                                                                                                           ö                                                                                                                                                                                                                                   Ï                                                       ö                                                                                                                                                                                                                                                                                                                                                                                                                                   Ì
                                                                                                                                                                                ð                                                                                                                                                                                                       ñ                                                                                                                                                                                                                                                                                                                                                                               ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                           ð




                                                                                                                    á                                                                                                                                   ô                                                                                                                                                                                                           ò                                                                                                                           á                                                                                                                                   ó                                                                                                                                                                                                                                                                       ã                                                                                                                                                                                                                       á                                                                                                                                                                               ó                               ÿ                                                                           á                                                                                           ó                           ã                                                                                                                           â




                    Ý                                                               Ê                                                               ì                                                                                                                                                                                                   Î                                                                                                                                                                                                                                   Ì                                                                                                                                                                                                                                                       Î                                                                                                                                                                                                                                                       Î                                                                               Ï




                                                                                                                                                                                                á                                                                           ó                                           ò                                                                                                                               ô                                                                                                                                                                                   ã                                                                                                               ô                                                                                                                                                                                       ò                                       ó                                       ü




                                                                                                                                                    õ                                           Ê                                                                   í                                                                                                                                                                                                                                                                   ú                                                                                                                                                                                                                                                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                               ì                                                                                                                                                                       Ï                                                                                                                                                   ú                                                                                                                                                                                                                                                                               Ï                                                                                                                       Î                                                                                           Î                                       Ï                                               Î
                                                                                                                                                                                                                                                                                                                        ð                                                                                       ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                                                                                                                               ô                                                                               á                                                                                   ý                                                                                   ò                                                                                                                                                                                       ó                                                                                                                                                                                                                                                                                               ã                                                                                                                                           ÷                                                                                                                                                           ò                   á                                                                                                       ä                               ã                                                                                                                                                                                                                               â                                                                                                       ü




                                                                                                                                                                                                                                                                                                                                                                            Î                                                                                                                                                                               ú                                                                                                                                   Ï                               Î                                                                                                                                                                                                                                   Î                                                                                                                                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²       ²       ª
                                                                                                                                                                                                                                                            Ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ð                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ®   ¼                   ª                   ²                                       ¼           «                               ª                   ¼       ±   ¯           ¯
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                                                   Å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ó                                                                                                                                                           ÷                                                                                                                                                                                                                                                                                                                                                           â




                                                                                                                                                    É                                           Ê                                                                   Ë                                                                                                                                   Ì                                               Í                                                                                           Î                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²       ­       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ±       ±                   ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ®   ¼                   Ç                       ®               ­                   ¼                   ®                       ­                   ¼       ª   Æ           ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²                   ¼               Ç               ­                       «               ¼                   ®               ª                       ­               ¼           ¯       ²                   ¯
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Å




                                                                            Ê                                                               ê                                                                   Î                                                                                                                                                                       ú                                                                                   Ï                                                                                           Ì                                                                                               Î                                                                                                                                                                                                                                                                                                                                                                                       Ï                                               Ï                                                                                                           ù                                                                                                                               Î
                            Ø                                                                                                                                                                                                                                                                       ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ó                                                                               ó                                                                                                               â                                                                                                                       ý                                                                                           ã                                                                                                                                                                                                       ã                                                                                                                                                                                                                                                                           ô




                                                                                                                                                    õ                                           Ê                                                                   í                                                                                                                                                                                                                                                                   ú                                                                                                                                                                                                                                                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                               ì                                                                                                                                                                       Ï                                                                                                                                                   ú                                                                                                                                                                                                                                                                               Ï                                                                                                                       Î                                                                                           Î                                       Ï                                               Î
                                                                                                                                                                                                                                                                                                                        ð                                                                                       ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                                                                                                                               ô                                                                               á                                                                                   ý                                                                                   ò                                                                                                                                                                                       ó                                                                                                                                                                                                                                                                                               ã                                                                                                                                           ÷                                                                                                                                                           ò                   á                                                                                                       ä                               ã                                                                                                                                                                                                                               â                                                                                                       ü




                                                                                                                                                                                                                                                                                                                                                                            Î                                                                                                                                                                               ú                                                                                                                                   Ï                               Î                                                                                                                                                                                                                                   Î                                                                                                                                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²       Æ       ª
                                                                                                                                                                                                                                                            Ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ð                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ®                   Æ           ¼                                       ±                   Æ                   ¼                               Æ                   ®           ¼                       Ç
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å                                                                       Å                                                           Å   Å
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ó                                                                                                                                                           ÷                                                                                                                                                                                                                                                                                                                                                           â




                                                                                                                                                    É                                           Ê                                                                   Ë                                                                                                                                   Ì                                               Í                                                                                           Î                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²               ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ±       ¯                   ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ç                       «           ¼                   Ç                                       Æ                   ¼           Æ                                       ®           ¼       ±   ª           ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¯               Æ                   ¼           ²                   ²                       ¯               ¼           «                       «                       ­               ¼           ²                           «
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å                                                                       Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Å




                        ë                                               Ê                                                               Ë                                                                                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                                                                                                       Ì
                                                                                                                                                                                                                                                                                                                                                    ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ñ                                                                                       ñ                                                                                                                                                                                                                                                       ð




                                                                                                                                                                                                                            ÷                                                                                                                                                                                                                       ó                                       ý                                                                                                                                                                                       â                                                                                                       á                                                                                                                                                                                                                                                               ã                                                                                                                                                                                                                                                                                                   â




                                                                                                                                                    õ                                           Ê                                                                   í                                                                                                                                                                                                                                                                   ú                                                                                                                                                                                                                                                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                               ì                                                                                                                                                                       Ï                                                                                                                                                   ú                                                                                                                                                                                                                                                                               Ï                                                                                                                       Î                                                                                           Î                                       Ï                                               Î
                                                                                                                                                                                                                                                                                                                        ð                                                                                       ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ò                                                                                                                               ô                                                                               á                                                                                   ý                                                                                   ò                                                                                                                                                                                       ó                                                                                                                                                                                                                                                                                               ã                                                                                                                                           ÷                                                                                                                                                           ò                   á                                                                                                       ä                               ã                                                                                                                                                                                                                               â                                                                                                       ü




                                                                                                                                                                                                                                                                                                                                                                            Î                                                                                                                                                                               ú                                                                                                                                   Ï                               Î                                                                                                                                                                                                                                   Î                                                                                                                                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²       Ç       ª
                                                                                                                                                                                                                                                            Ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ð                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ó                                                                                                                                                           ÷                                                                                                                                                                                                                                                                                                                                                           â




                                                                                                                                                    É                                           Ê                                                                   Ë                                                                                                                                   Ì                                               Í                                                                                           Î                                                                                       Ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...................                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²       ±       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ±       «                   ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ²           ¼                   ²                   ²                   Ç                   ¼           Æ                   ±           ª                   ¼       ¯   ±                   ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²                   ¼               ²               ²                       Ç               ¼           Æ                       ±                       ª               ¼           ¯       ±                       ®




                                                                                Ê                                                               ë                                                                                                           Î                                                                                                                                                                           Ï                                                                                                                                                                                           ö                                                                                                                   Ë                                                                                                                           Ï                                                       ö                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ì
                            Ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                       ð




                                                                                                                                                                                                                            ò                                                                                                           á                                                                                                                                                           ó                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           á                                                                                                                                                           ó                               ÿ                                                                                           á                                                                                                               ó                                   ã                                                                                                                                           â




                                                                                                                                                    õ                                           Ê                                               í                                                                                                                                                                                                                                                       ú                                                                                                                                                                                                                                                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                   ì                                                                                                                                                                                       Ï                                                                                                                                                           ú                                                                                                                                                                                                                                                                           Ï                                                                                                                                       Î                                                                                           Î                               Ï                                                       Î
                                                                                                                                                                                                                                                                            ð                                                                                                   ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                ò                                                                                                                           ô                                                                                           á                                                                   ý                                                                                   ò                                                                                                                                                                                       ó                                                                                                                                                                                                                                                                                                       ã                                                                                                                                           ÷                                                                                                                                                                       ò                       á                                                                                                   ä                               ã                                                                                                                                                                                                                                       â                                                                                                           ü




                                                                                                                                                                                                                                                                                                                                                                            Î                                                                                                                                                                               ú                                                                                                                                   Ï                               Î                                                                                                                                                                                                                                   Î                                                                                                                                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²       ¯       ª
                                                                                                                                                                                                                                                            Ù
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ð                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ...................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ó                                                                                                                                                           ÷                                                                                                                                                                                                                                                                                                                                                           â




                                                                                                                                                    É                                           Ê                                                                   Ë                                                                                                                                   Ì                                               Í                                                                                           Î                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²       «       ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¯       ª                   ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ®                               ¼           ª                   ­                       ²               ¼           Ç                       «                                       ¼           ­       «                   Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                                                                                                                                                       Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ®                               ¼                   ª                   ­                   ²                   ¼           Ç                   «                               ¼       ­   «           Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å                                                                                                                                       Å




                            Û                                                       Ê                                                               Ë                                                                               Ì                               Í                                                                                               Î                                                                                           Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ­       ª       ª                                                                                                                                                                                                                                                                                                                                                                                           ª                                                                                                                                                                                                                                                                                                                                       ¯                   ®       ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å               Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..........................                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç                   ­                   ±                   ¼           ¯                   Ç           Ç                   ¼       ±   «           «                                                                                                                                                                           ²               Æ                                       ¼           ¯               ±                           ²                   ¼               ²               ®               Æ                                                                                                                                                                                                                       ¯               ¯                       ­               ¼           ±                       ­                       «               ¼           ª               ®           ­
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å




            Ê                                                                                           Î                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                                                                                                           Ï                                                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                                                                                   Ì                                                                                                                                                                                                           Î                                                                   Ï
                                       Ù                                                                                                                               ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ñ




                                                                                                                                                                                                                                                                                                                    ó                           ü                                                                               á                                                                                               ý                                                                                   ò                                                                                                               â                                                                                                                       ä                                                                                                           ã                                                                                                   ÷                                                                                                                                                                                                                                                                                                                           â                                                                                                                   ã                                                           ÷                                                                                                                                                                                                           â




                Ý                                                   Ê                                                               ê                                                               Î                                                                                                                                                                   ú                                                                                           Ï                                                                                           Ì                                                                                       Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                                                                                                           Ì
                                                                                                                                                                                                                                                                                    ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ñ                                                                                           ñ                                                                                                                                                                                                                                               ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ó                                                                           ó                                                                                                                   â                                                                                                                   á                                                                                                                                                                                                                                                                       ã                                                                                                                                                                                                                                                                                                   â




                                                                                                                    õ                                                           Ê                                                       ë                                                                                                                                                                                                                                                                                           Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ú                                                                                                                                                                                                                                                                                                                                                       Î                                                                                                                                                       ú                                                           Ï                                       Î                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ­           ®   ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ñ                                                                                                                                                                                                                                                                                                                                                                                                       ñ                                                       ñ                                                                                                                                           ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¯           ¼                   Æ                   ª                   ²                   ¼           ²                   ±           Æ                   ¼       ±   ª           Æ
                                                                                                                                                                                                                                                                                                                                                á                                                                                               â                                                                                                                                                                                                                                   á                                                                                                                                                   ô                                                                                                                                               ä                                                                                                                                   ò                                   ò                                                                                                                                                      â                                                                                                                                                                                                                                                                                                                                                                                               ô                                                                                                           á                                                                                                                                                   ã                                                                                                                                                                   â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ............
                                                                                                                    É                                                           Ê                                                                                                                                                                                                                                          Ï                                                                   Ì                                                                                                                                                                                                                                                                               Î                                                                                                                                                                       ú                                                                                               Ï                                               Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ú                                                                                                                                   Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ­       ²       ª                                                                                                                                                                                                                                                                                                                                                           Ç                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ñ                                                                       ñ                                                                                                                                                                                               ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                       ²               ª                       ¼           Æ                       ®                               ®       ¼           ¯               ¯                           ®
                                                                                                                                                                                                                                                                                                                                á                                                                                                                                                                                                           ò                                                                                                                                                              â                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ô                                                                                                                                       á                                                                                                                                                                                                                           ã                                                                                                                                                                                                                               â




                                                                                                                    û                                                           Ê                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                                       ú                                                                               Ï                                           Î                                                                                                                                                                                                                               Ý                                                                                                                                                                                                                                                                                                                                                           ú                                                                                                                                               Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ±                           ª
                                                                                                                                                                                                                                        ï                                                                                                       ð                                                                                                                                                                                                                                                                           ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ñ                                                                           ñ                                                                                                                                                                                                                                                   ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    «                       ¼           ¯               «                       ±                       ¼           ²               ¯               «
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Å
                                                                                                                                                                                                                                                                                                                                                                                                                                                â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ô                                                                                                                                                                                                                                                                                                                                                                                                       ã                                                                                                                                                                                                                                                                       â




                                                            Ê                                                                   ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ú                                                                                                                                                                   Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ­       ­       ª                                                                                                                                                                                                                                                                                                                                                           ¯                           ª
                        Ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ñ                                                                       ñ                                                                                                                                                                                                                                               ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ­                   ª                   ²                   ¼           ­                   Æ           Ç                   ¼       «               ª                                                                                                                                                                                                                                                           ±                       «                       ¼           «               ²                   Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å
                                                                                                                                                                                                            ã                                                                               ÷                                                                                                                                   ÷                                                                                                                                           ã                                                                                               ô                                                                   ó                                                                                                                                                                                                              á                                                                                                                                                                                                                                           ã                                                                                                                                                                                                                                                                                                           â




                        ë                                               Ê                                                   Ý                                                                                                                                                                                                           ù                                                                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                                                                                                                                               Ï                                                                                                                                                                                                                                                                   ú                                                                                                                                                               Ì                                                                               ú                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                                   Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ­       ­
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            «                           ª                                                                                                                                                                                                                                                                                                                                           ¯       ²                   ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ð                                                                                               ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ñ                                                           ñ                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Å                                                                                                                                                                                                                                                                                                                                       Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        å

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                           ±               ¯                       ²                       ¼           ­               Æ                   ²                                                                                                                                                                                       ¯                   ¼               ±               ¯                       Æ               ¼           ²                       ²                       ¯               ¼           Æ       ª                   Ç
                                                                                                                                                                                                            ò                               ò                       ã                                                                                                                                                                                                               á                                                                                                                                                                                                                                                                                                                                                                                       ä                                           ã                                                                                                                                                                                               ô                                                                               ã                                                                                                                                                                       ý                                                                                                                           ä                                                                                               ò                                                           á                                                                                                                                                                                   ã                                                                                                                                                                                   â




        Ê                                                                                       Î                                                                                                                   Î                                                                                                                                                                                                                                                                                                                                                                                                                           Î                                                                                                                                                                                                                                                       Ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ú                                                                                                                   Ì                                                                                                                                                                                               Î                                                       Ï
                               Ù                                                                                                                               ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ð                                                                                                                                                                           ð                                                                                                                                  ñ




                                                                                                                                                                                                                                                                                                        ó                           ü                                                                               á                                                                                           ý                                                                                   ò                                                                                                                   â                                                                                                                   ä                                                                                                       ã                                                                                               ÷                                                                                                                                                                                                                                                               ã                                                                                                                                                                                                                                                                                                                                           â                                                                                       ã                                                                   ÷                                                                                                                                                                                   â




                Ý                                                   Ê                                                               ë                                                                                                                                                                                                                                               Í                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ú                                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                                       ú                                                                               Ï                                               Î                                                                                                                                                                                                                                                                                                                                                                                                           ú                                                                                   Ì
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ñ                                                                                                                                                                                                                                                                                                                                                                                                                                   ñ                                                                   ñ                                                                                                                                                               ð


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ­       Æ       ª




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            «                                       ¼           ²                   ª           Ç                   ¼       ¯   ¯           ¯
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å
                                                                                                                                                                                                                á                                                                               â                                                                                                                                                                                                                       á                                                                                                                                                                                   ô                                                                                                                       ä                                                                                                                                       ò                                           ò                                                                                                                                              â                                                                                                                                                                                                                                                                                                                                                                                                                                           ô                                                                                       á                                                                                                                                                                                           ã                                                                                                                                                                       â




                                                            Ê                                                                                                                                                                                                           Ï                                                           Ì                                                                                                                                                                                                                                                                                                           Î                                                                                                                                                       ú                                                                                           Ï                                               Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ú                                                                                                                                                                                               Î                                                                                                                       ú                                                               Ï                                       Î                                                                                                                                                                                                                                                                                       ú                                               Ì
                        Ø
                                                                                                                                
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                       ñ                                                                                                                                                                                                                                                                                                                                           ñ                                       ñ                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ç                   ª                           ª                                                                                                                                                                                                                                                                                                                                           ¯       ­                   ª


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ­               ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                                                                                                                                       ª                                                                                                                                                                                                                                               «                                       ¼           ²                       ª                       Ç               ¼           ¯       ¯                   ¯
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å
                                                                                                                                                                                            á                                                                                                                                                                                               ò                                                                                                                                                          â                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ô                                                                                                                       á                                                                                                                                                                           ô                                                                                                                                                                                                                                                                       â                                                                                                                                                                                                                                                                                                                                           ô                                                               á                                                                                                                                   ã                                                                                   â




       Ê                       ê                                                           Î
                                                                                                                                                            ñ
                                                                                                                                                                                                            ú                                                                           Ï                                                                                                   Ì                                                                           Î                                                                                                                                                                                                                                                                                                   ú                                                                                       Ï
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ñ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Í                                                                                                                                                                                                                                                   Î                                                                                                                                                                                                               ú
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î                                                                   Ï                                                                                                                               ö                                                           Ï                   Î                                               Î                                                                                                               Î
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .             ð
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ì




                                                                                                                                                                                                                                                                                                                                                ó                                                                                   ó                                                                                                                               â                                                                                                                               ø                                                                                                                                                                                                                                                                                                                                                                                               á                                                                               â                                                                                                                                                                       ô                                                                                                                                                                                                                                                                   ô                                                                                                                                                                                                               á                                                                                                                                                                                                                                   ÷                                                                                                                                                   â




                                            Ì                                                                                                               Ï                       Î                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ­       Ç       ª                                                                                                                                                                                                                                                                                                                                       Ç                   ª                                                                                                                                                                                                                                                                                                                                                                       ¯       Æ                   ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±                       «           ¼                   Ç                   Æ                   ª                   ¼           «                   ¯           ²                   ¼       ²               Æ                                                                                                                                                                                                                                                                                                                                                       ª                                                                                                                                                                           ±               «                   ¼           Ç                   Æ                       ª               ¼           «                       ¯                       ²               ¼           ²                           Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Å
                                                        ã                                                                                                                                                                                                       â                                                                                                                                                                           ò                                   ò




            Ê                                                                                           Î                                                               Ï                                                                                                                                                                                                                                   Ì                                                                                                                                                           Î                                                                                                                                                                                                                                           Î                                                                                                                                                                               Î                                                                                                                                                                                                                                                                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ²       «           ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¯       ª                           ®
                                       Ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ù                                                                                                                                                                                                   ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ®   ¼                   ª                   ±                   ­                   ¼           «                   Æ                               ¼       «   ±           Æ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ®           ¼               ª               ±                       ­               ¼           «                       Æ                                       ¼           «       ±                   Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Å
                                                                                                                                                                                                        ó                                   ü                                                                   á                                                                                                                                           ó                                   ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ó                                       ü                                                               á                                                                                       ý                                                                               ò                                                                                                                       â




    #       Ê                       $                           Ï                                                                                                                                                                                   Î                                                                                                                                                                                                                                                                                                                                       Ì                                                   Î                                                                                                                                                                                                                                       Î                                                                                                                                                                                       Î                                                                                                                                                                                                                                                                                                                                                                                   Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ²       «       ²                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¯       ª                   ²
                                                                                                                                                                                                                                                                                                                                                                                Ü                                                                                                                                                                                                                                                                                                                                                                               Ù                                                                                                                                                                                                                   ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ª
                                                                                                                á                                                           ô                                                                                                                                                                                                                                                                                                                           á                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ó                       ü                                                                           á                                                                                   ý                                                                                       ò




    !       Ê                           ê                                                           Î                                                                                                                   ú                                                                                   Ï                                                                                       Ì                                                                                   Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ì                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ì                                                       Î                                                                                                                                                       ù                                                                                       Î
                                                                                                                                                                    ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ð                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ð




                                                                                                                                                                                                                                                                                                                                                                ó                                                                                   ó                                                                                                                                   â                                                                                                                       á                                                                                                                                                               ô                                                                                                                                               â                                                                           ø                                                                               ã                                                                                                                                                                                                                                                       ã                                                                               ÷                                                                                               ÷                                                                                       ã                                                                       ô                                                           ó                                                       ó                                                                               â                                                           ã                                                                                                                                                               ô                   "




                                                                                                            Ì                                                                                                                                                                                                                                                                   Ï                                                                                                                                   Î                                                                                       Ì                                                                                                                                                                                                                                                                                               ú                                                                                   Î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¯       Æ       «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¯                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ±                               ®   ¼                   ²                   «                   Ç                   ¼                                           ¯                   ¼       ±   ª           «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ±                       ®           ¼           ²                   «                       Ç               ¼                                                           ¯               ¼           ±       ª                   «
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Å                   Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Å                       Å
                                                á                                                                                                                           ÷                                                                                               á                                                                                                                                                       þ                                                                                                                                                                                                                                                                   ü                                                           á                                                                                   ò




                                                    í                                                                                                                                                                                   ú                                                                                                                                                                           Î                                                                                                                                                                                                                               Î                                                                                                                                                                                                                                                       ú                                                                                                                                                                                                                                                                                                   Î                                                                                           Ï                                                   Î                                                                                                                                                                                                                                                       Î                                                                                                                           ú                                                               Ï                                                           Ì                                                       Î
                                                                                        ð                                                               ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ð                                                                                   ñ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ñ




                                                                                                                                                                                                    ò                                                                                                                       ô                                                                                                                                                                                   â                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ÷                                                                                                                                       ý                                                                                                                                                                                                                                                                                                       ô                                                                                                                       â                                                                                                                                                                                                                                                                                   ó                                                   ó                                                                           â                                                               ã                                                       ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ®           ²               ª




                                                                                                                                                                                                ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ®                                   «                                                               ¼                                       ®                                                                                                       ²                                                       ¼               Ç                                               «                           ²                                                   ¼                   Æ                                   ª                           Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ½                                                      ®                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Â       ³                       ¶   Á                                       ½                       ´                   ¹                               ¹                               ¶       ´                   À
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 4 of 8                                                                                                                                                                                                                 L                                                                       M                                   N                                                               O                                                                           N                                                           P                                                                       M       O                                                                       Q                                               O                                                               N                                       R                                           S                           T                   U               V           O           W                   M       S                       N                               O                                       Q                                       P                               S                                                           X                                               Y                                   M   N                           U                   R                   Z           N       M   L       S           V           X                       [           M           N                           \               Q           U                                       V                           U                       T                       S       V           W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E           ,                   0           1                   §       0                   ,                   §   E               H                   ,               H                       ¨   /           G   <           2                   3           C       @




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ?               ©       I           ©           ª                   o                   ¨       B                       «       «                   K       ¬                   ©   K                       ­




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        T                           O                               V                           W                                                                   M               M                                   P                           [                       U




                                                                ]                                                                               ^                                                                                                               _                                                                                                                                   `                                                                                                                       a                                                                                                                   ^                                                                                                                                                   _                                                                                                                               ^                                                                                                                                               b                                                                                                       a                                                                               c                                                                                                           d                                                           a                                                                               ^




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I               o               p               q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,               -                       .       /               ,           .               0           1




                                                            2                                                                                           3                                                                                       4                                                                                                           4                                                                                                                                       5                       6                                                                                           6                                                                                                               6                                                   7                                                                                               8                                                                                               9                                                                                                   :                                                                                   ;                                                                           <                                                                                   5                           3                                                                   4                                                                           9                                                                               3                                                       ;                                               =                                                   3                                                       8                                           8                                           3                                                           4                                                               >                                                   ?                                   2                                                   5           @                   :                           5       8                   9           A               4               <           A               4               B                   @                   3                       C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [                       W           O                   W                       U           X                   U           N                   W                                   S                                           L                                           L                           M                           N                                   O                                           N                                       P                       M   O                       Q                   P       S           N           R       M   W           M       S           N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    O                   [                   [               U                   W                                           [                                           e                   f                               g                               h                               i           j                       h                       k                       l                   m       n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O                                           r       r           g                           s                                   t                           u                               r                   l                                                                                                                                                                                                               N               g           h           t                       r       r       g           s               t                   u                   r       l                                                                                                                   W                   g           i                   t               r




              v                                                                                                  |                                                                                                                                                                                                                                                                                                                     }                                       w                                                       }                                           |                                                                                   z                                                                                                                   y                                                                                                                                                                                                                                                                                     |                                                                                                                                                                                                                                                                         y                                                                   w                                                                                                          |                                                                                                                                                                             }                                                                                                         ~                                                                                                                                                                                |                               w                                                                                                    |                               




        c                                   v                                   c                                                                                                               w                                                                               x                                                                                                                       y                                                                                                   z                                                                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0           /           ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H               H       ,                                                                                                                                                                                                                                                                                               D           0       ,                                                                                                                                                                                                                                                                               1       D       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,                                                                                                                                                                       F               ;           ,       /       -           ;       G               E                       F       ;               H           ,               /                                                                                                                                                                       F               ;   ,           /                   -           ;           G           E       F   ;       H       ,           /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   {                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           {                                                                                                                                                                                                                                                                                                           {




              v                               _                                                                           w                                                                                                                                      |                                                                                                                                                                                                      }                                                                                                                                                                                                                 |                                                                           z                                                                                   w                                       ~                                                                                                                               |                                                                                                                                                              w                                       z                                                                                                                                                                          y                                                           w                                                                                                              |                                                                                                                                                                 }                                                                                             ~                                                                                                                                                                            |                               w                                                                                                |                           




        c                                   v                                   c                                                                                                               w                                                                               x                                                                                                                       y                                                                                                   z                                                                                           w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0           H           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {




            ]                       v                                       c                                                                                                               w                                                                               |                                                                                               z                                                                                   w                                                   }                                           ~                                                                                                                                                                                                              w                                               |                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                                                                                                                                                                           |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H               F       ,                                                                                                                                                                                                                                                                                               D       E           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1       G       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,                                                                                                                                                                                                           H       G           ;               0       ,                       /       ;                   0               0       ,                                                                                                                                                                                                       H                   G           ;               0       ,       /   ;           0       0       ,




              v                                                                                                  |                                                                                                                                                                                                                                                                                                                     }                                       w                                                       }                                           |                                                                                   z                                                                                                                                                                                                          y                                                                                                                                                                                 y                                                                                                                                                                                          |                                                                                                                                                                                                                                                                                                                                                                    |                                                                                                                  z                                                                                                                              y                                                                                                                         }                                                                                     w           }               y                                                                                                                       |               |           




            ~                                           |                                                                                                                                                      w                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             w                                                                                                                                              |                                                                                                                      z                                                                                                                          }                                                                                                                                                                 }                                                                                          }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      }       w                                                  




            z               |                                                                                                                                                                                                                                                         }                                   w                                                   }                                   |                                                                                                       z                                                                                                                                                                                                                                                                                                                                                                                y                                                                                                                                                                                                                                                  w                                           z                                                                                                                                                                                                             w                                                           ~                                                                                                                                                                                                                                                |                                                       w                                                                                                                                                                                                |                               




        c                                   v                                                       a                                                                                                                                                              |                                                                                       ~                                                                                                                                                                                                                                                              w                                       |                                                                               




                                                                                    z                                                           |                                                                                                                                                                                                                                                                                                                                     }                                       w                                                       }                                       |                                                                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0               F                   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {




            ]                       v                                                       _                                                                                                               w                                                                                                                      |                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0               D                   ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H               D       ,                                                                                                                                                                                                                                                                                               D       /           ,                                                                                                                                                                                                                                                                               1       1       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                                                                                                                                                       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {




              v                                                                                                  |                                                                                                                                                                                                                                                                                                                 |                                                                                                                                                                                                                                                                                                                             |                                                                                           ~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               y                                                               w                           |                                                                       z                                                           




            ~                                                                                                                                                                                                                                    |                                                                                   w                                                                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                       y                                                                                                                                                                                                                                                 y                                                                                                                                                                                                                w                                   |                                                                                                                                                                                                




        c                                   v                                                       a                                                                                                                                                              |                                                                                       ~                                                                                                                                                                                                                                                              w                                       |                                                                               




                                                                                    z                                                           |                                                                                                                                                                                                                                                                                                                                     }                                       w                                                       }                                       |                                                                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0               G                   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {




            ]                       v                                                       _                                                                                                               w                                                                                                                      |                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0               1                   ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                           H               G       ,                                                                                                                                                                                                                                                                                               D       H           ,                                                                                                                                                                                                                                                                               1       -       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                                                                                                                                                       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {




              v                                                                                                                      |                                                                                       ~                                                                                                                                                                                                                                      |                                                                                                                                                                  z                                                                                                                                                          }                                                                                                                              z                                                                                                               }                                                                                                                                                          |                                                                                                                                                                                                                                                                                                                                                                                                                                                             |                                                   z                                               




        c                                   v                                                       _                                                                                                                                                                                                                                                                                                                         |                                                                                                                                                                                                                                                                                                                                                                        w                                                                                       ~                                                                                                                                                                                                                                                                                                                                |                                                                           w




                                                                                                                                                                                                                                                                                                                                                                 |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0               -                   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            D                                               ;                   ,                                   E                                   F                           ;                           0                   G                                   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .......                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 {




            ]                       v                                                       _                                                                                                                                                                                                                                                                                                                         |                                                                                                                                                                                                                                                                                                                                 w                                                                                                                                                                          y                                                                               z                                                                                   w




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D       F           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,




            x                                   v                                                       x                                                                                               y                                                                                                                                                                              w                                                                                                              }                                                                                                                                                                                                                          w                               |                                                                                                                                                                                                                                                                     y                                                                                                                                                                                                                                                      z                                                       |                                                                                                   y                                                                                                                                                                                 y                                                           ~                                                                                                                                                                                                                                               




                                                                                                                                                           w                                                                                   ~                                                                                                                                                                                                                                                                                                                                                                                                |                                                                               w                                                                                                                                                                                                                                                                                                                                                                            |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D       D           ,                                                                                                                                                                                                                                                                               -       ,       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,




               v                               ¡                                                                                                                                                                 |                                                                               z                                                                                       w                                               ~                                                                                                                                                       |                                                                                                                                                                      w                                                                                           }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |                                                                                                                      |                                                                       }                                                                                                                                                                                                       |                                                   z                                                                                                     y                                                   ~




                                                                                     }                                                  }                                                                                                                          w                                       |                                                                                               z                                                                                                                                                                                                  z                                                                                                                                                                                                                                                  z                                                                           }                                                                                                                  }                                                                                                                                                                 }                               |                                                           z                                                                                                                                                                                                                                             




                               z                                               z                                                           y                                                                                                                                                                  }                                                                                                                                      w                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                   w                                                                                                                                  |                                                                                                                          z                                                                                                                                      }                                                                              z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H               1       ,                                                                                                                                                                                                                                                                                               D       G           ,                                                                                                                                                                                                                                                                               -           0   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,                                                                                                                                                                       /               ;           -       F       /           ;       G               D                       E       ;                   0       G                   0                                                                                                                                                                   /               ;   -           F                   /           ;           G           D       E   ;           0   G               0




   ¢           v                                                                                                                                                 y                                                                                                                                                                          |                                                                                                                                                                          w                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  }                           w                                                                                                                                                                          |                                                                                                                                                      |                                                           £                                                                                                                                   }                                                                          ~                                                                                   |                                                                                                      w                                                                     |                                                                                                  z                               |                                                                  y                                          




            }       ~                                                                                                                                                                                         y                                                                                                                                                              |                                                                                               ~                                                                                                                                                           |                                                                                                                                                                  w                                           z                                                                                                                                                                                                                                                                                                                                                                                                                                                       }                                                                                                                                                         w                                       z                                                                                                                                                                                                                                                                 |                                           




                   |                                                                                          z                                                                               |                                                                                                                                                                                                                                                                                                                                                                                        |                                                                                       |                                                                           ~                                                                                                                                       |                                                                                                                                                                      w                                               z                                                                   




        c                                   w                                                                                                                              y                                                                                   z                                                                           w                                                                                                                                                                                                                                                                         |                                                                               w                                                                               y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~                                                                                                                                                                                                                                                                     w                           |                                                       




                               |                                                                                                                                                                                     |                                                                                                                                                                      }                                                                                                                                              w                                               }                                       y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ~                                                                                                       y                                                                                                                  w                               }                                                                                                                                         w                                       }               y                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        H               -       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D       1           ,                                                                                                                                                                                                                                                                               -       E       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,                                                                                                                                                                                                   E       H       -           ;       /               H                       ,       ;               1           ,               -                                                                                                                                                                                           E           H                   -           ;           /           H       ,   ;       1       ,           -




   ¤           v                               _                                                                           w                                                                                                                                      |                                                                                                                                                                              c                                                                                                                                               z                                                                           z                                                                       |                                                                                       w                                               z                                                                   




        c                                   v                                                       b                                                                                               }                                                                                                          }                                                                                                                                      |                                                                                                                                                                                                                                                                                 z                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                              w                                       |                                                                                                          |                                                               z                                                               w                                                                                          |                                                                                                      |                                               }                                                                                                                                                                   |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F               ,       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                D       -           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G           -                           -                       ;                   1                       -                           E                       ;               G                       D           1                                                                                                                                                                                                                   -           ;       H               E                       F           ;           -           ,               1




            ]                       v                                                                                                                                                                                     |                                                                               |                                                                                                                                                       z                                                                                                                                                                                  }                                                                                                                  ~                                                                                                                                       |                                                                                                                                                                      w                                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F                   0   ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G       ,           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0                   E                       ;                   H                       G                           D                       ;                   0                   G           E                                                                                                                                                                                                                   F           ;               0       G                       H           ;           E                   0       G




            x                                   v                                                       d                                                                           y                                                                                                                                                                                                                                                                     z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          |                                                       z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F               E       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G           0       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,                                                                                                                                                                                                                                                                                                                                   ,




            b                           v                                                                                                                                                                          }                           z                                                                                                                                                                          |                                                                                                                                                                                                                                                                                                                                                   |                                                                                           y                                                                                                                                                                           z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F               /       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G       E           ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0       ,                           ,                       ;                       0                   1                           D                       ;               1                       /           E                                                                                                                                                                       D               ;           H       F       G           ;       G               -                       -       ;               H                   0       D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F               /       D




            a                               v                                                       x                                                                                               y                                                                                                                                                                                                                                                            w                                                   |                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             |                                                                                                                                                              w                                       |                                                                                                                                                                                                                                                                                                                                                            |                                                                                                                                                                                                c                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E                       ,                           ;               0       ,                           D                       ;                   ,                                   0               ,                       ;               F                       E           E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F               /       G




                       v                                                                                                                                                                                                                                     a                                                                                                                                           c                                                                                                                                               z                                                                                   z                                                                           |                                                                                   w                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -       /       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E                   G               ;   H           -                   ,           ;           -           D       F   ;       1       /           F




   ¥           v                                                                                                               ¦                                                                                           _                                                                                                               ¦                                                                   c                                                                                                                                                       d                                                                                                               c                                                                                                                                                                                                                                                                                                                                 a                                                                                                       ¦                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F               H       ,                                                                                                                                                                                                                                                                                               G       H           ,                                                                                                                                                                                                                                                                               -       H       ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E       -                           H                           ;           G               F                                   0       ;                           G                       H                           D                   ;                   H               1                   -                                                                                                                                                               0           D               ;           ,       1       G           ;       1                   0                   ,       ;               ,           ,               ,                                                                                                                                   /                       0           ,               ;   1           /                   -           ;           F           F       D   ;       H       1           -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                {                                                                                                                                                                                                                                                                                                       {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                <                       I                               J                   K                                   E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A               2                               5   @                       <                       3                   8                   8               5   3                       ?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 5 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ò                                                                                               Ó                                           Ð                                                                           Í                                                                                               Ð                                                                       Ô                                                           Ó               Í                                                                   Õ                                                       Í                                                       Ð                                                       Ö                                                                                           Ñ                                                       â                                           Î                                       à                       Í                   Ì                   Ó           Ñ               Ð               Í               Õ               Ô               Ñ                       Ï                   Þ               Ó               Ð                   Î       Ö               ä               Ð       Ó       Ò           Ñ               à               Ï               Ë   Ó   Ð   #       Õ   Î           à   Î   â   Ñ           à       Ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Æ               À                           Ä                   Å               $       Ä               À               $           Æ               Ç           À           Ç               %   Ã               É           ¸   ®   ¯   ¿   ¼




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                »                           &       ×                   &           '                           %           ¾                           (       (           Ù       )           &       Ù               *



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    â               Í               à       Ì                               Ó       Ó               Ô                   Ë           Î




        é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ×           !   "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     õ                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        À       Á       Â   Ã   À   Â   Ä   Å




    ®                   ¯                               °                                                           °                                                                                           ±       ²                                                                           ²                                                                                                                                           ²                                                                   ³                                                                                                       ´                                                                                                   µ                                                                                       ¶                                                                                           ·                                                                               ¸                                                                                                       ±                   ¯                                                               °                                                                                           µ                                                                                       ¯                                                                           ·                                                       ¹                                                       ¯                                               ´                                                           ´                                                   ¯                                           °                                                               º                                                   »                                       ®                                                                           ±           ¼                                           ¶                                                       ±       ´                               µ                                       ½                       °                       ¸       ½                   °               ¾       ¼       ¯               ¿




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë                                           Ì                               Í                                   Ì                                           Î                                   Ï                           Î                       Ð           Ì                       Ñ               Ò                   Ò       Ó           Ð                   Í               Ð                       Ô           Ó           Í               Õ       Ô               Ñ       Ð               Ö           Ó       Ì           Ó           Ñ       Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ                                           Ó       Í                                                   Þ                                       Ó                   Õ                   Ó       Ì               Ó           Î                   Ë           Í                   Ð               Ö                       Ñ           ß                                   Ð                   Î           à               Ë           á           Ó   â                   Î           ã           ä           Ó       Ì           å




                                                                                                                Õ                                                                                                  Ü                                                                                                                                                                                                                                                     Ý                                                                              Û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ì                   Ú           Û               Ü               Ý




æ           ç       è                       é                                                               ê                                                                   ë                                                                       ì                                                                                                                           í                                           î                                                                                                       ê                                                                                               ë                                                                               ï                                                                                                               ð                                                                               ê                                                                                   ñ                                                               ê                                                                           ò                                                                       í                           ó                                                                       ô




                                                                                    è                                                               ö                               ë                                                                       ÷                                                                               í                                   ø                                                                                                       ù                                                                                                           ê                                                                           ò                                                                       í                                   ó                                                                                                                               ú                                       ë                                                                                                                   û                                               ü                                                                           î                                                                           ý                                               þ                                                                                                       ø                                                                       í               ê                                                                           ÿ                       î                                           ý                                                                                                           ó                                       ï                                       ó                       ý                                                          ó
                                õ




                                                                                                                                                                                                                                        ó                                                                                                                                                                                              ø                                                                                                       ú                                       ý                                                       ó                                                                               þ                                                                                                                   ó                                                                                       ë                                                                                                              ï                                                                           û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ç               È               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ã                           Ä   Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                    é                                           è                                                                                                                                                                                                                                                                                                 ó                                                                                                       ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ç               É               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                   è                                                                                      ó                                                                   ÷                                                               ø                                                                                       ý                                                               ú                                                                                      ú                                           ó                                                                                               ï                                                                                                       ï                                                                           î                                                                               í                                               ù                                                                                                               ø                                                                           ë                                                                           ù                                                               ó                                                                                   ý                                                                           ý                                       ó                                                   ð                                               ø                                                           ý                       ÷                                                                           ê                                           ï                                   ó                                                       ê                                                                                   ý                           ó                                           ó                               þ                                                   ó                           ë                                      ï                   è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä           Ç               Å               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ä           Ä               ·       È               È                       Ä       ·           Ã                   Å           Ê                   ·       Å               Å               Ã




            æ       è                                                                                   ê                                                               ñ                                                   ê                                                                                       ò                                                                                                       í                               ó                                                                                                                                                                                                  î                                                                                                               ò                                                                                           ý                                           î                                                                                           ì                                                               ó                                                                               ý                               ï                                                                                                       î                                                                                   ý                                                                           ù                                                           ó                                                           ê                                           í                   ó                                                   ý               ï                                                               ê                                   ë                                               ù




                                    ÷                                   í                       ó                                                                   ê                                                       ý                                                           ú                               ë                                                                                                                                                                                                                                                                       î                                                                           ý                                                                                                                               ê                                                                               ë                                                                                           ú                                                                                                   ê                                                                                                          ú                                       î                                                               ë                                                                                   ï                                                       ô




                                                                                    è                                                               ü                                                               ê                                                                           ú                                           í                                   ó                                                                                                       ù                                                                                                                                                                                          î                                                                                                                       ý                                               ó                                                                                           ÷                                                                                   ó                                                                       ú                                                                          ó                                                                               ô
                                õ




                                                                                                                                        æ                                                                   è                                                                   ö                                           ë                                                                                                   ÷                                                                                               í                                       ø                                                                                       ù                                                                           ê                                                                               ò                                                                               í                                           ó                                                                                                               ú                                           ë                                                                                                   û                                               ü                                                                               î                                                                               ý                                       þ                                                                               ø                                               í                           ê                                                                           ÿ           î                                       ý                                                                                                       ó                           ï                               ó                                               ý                                                                  ó




                                                                                                                                                                                                                                                                                                                                                                                                    ó                                                                                                                                                                                                      ø                                                                                   ú                                   ý                               ó                                                                                               þ                                                                                                                           ó                                                                           ë                                                                                                              ï                                                                   û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ç               Á               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        É               É           Á                   ·           Á                   È           Å                   ·       È               Ç                       Ä




                                                                                                                                                                                                            è                                                                                                                                                                                                                                                                                                                                                                     ó                                                                                   ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               À               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä               ·       É                   Ä       À                   ·           Ê                   Ã           É                   ·       Ã               Å               Ç




                                    é                                           è                                                                                                                                      ó                                                                                       ÷                                                                                               ø                                                                                               ý                                                                       ú                                                                          ú                                   ó                                                               ï                                                                                                                       í                                           î                                                                                           ê                                                                       ë                                                                   ó                                                                   ù                                                                       ô




                                                                                                                                        æ                                                                   è                                                                   ö                                           ë                                                                                                   ÷                                                                                               í                                       ø                                                                                       ù                                                                           ê                                                                               ò                                                                               í                                           ó                                                                                                               ú                                           ë                                                                                                   û                                               ü                                                                               î                                                                               ý                                       þ                                                                               ø                                               í                           ê                                                                           ÿ           î                                       ý                                                                                                       ó                           ï                               ó                                               ý                                                                  ó




                                                                                                                                                                                                                                                                                                                                                                                                    ó                                                                                                                                                                                                      ø                                                                                   ú                                   ý                               ó                                                                                               þ                                                                                                                           ó                                                                           ë                                                                                                              ï                                                                   û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê                       Ä       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ç                   ·       Ç               Ã           Ê                   ·           È                   Á           À                   ·       Ê               Ã               È




                                                                                                                                                                                                            è                                                                                                                                                                                                                                                                                                                                                                     ó                                                                                   ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               Æ               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ã           Ç                   ·       É               È           È                   ·                   Ä           À           Ã                   ·       È               À               Ê




                                                                                       è                                                                                                                                                              þ                                                                                                                                       ë                                                                                                       ú                                           ò                                                                                           ø                                                                               ï                                                                                                           ê                                                                                   ÷                                                                               ÷                                                                   î                                                                           ø                                                                           ë                                                                                                          ï                                                                           ô




                                                                                                                                        æ                                                                   è                                                                   ö                                           ë                                                                                                   ÷                                                                                               í                                       ø                                                                                       ù                                                                           ê                                                                               ò                                                                               í                                           ó                                                                                                               ú                                           ë                                                                                                   û                                               ü                                                                               î                                                                               ý                                       þ                                                                               ø                                               í                           ê                                                                           ÿ           î                                       ý                                                                                                       ó                           ï                               ó                                               ý                                                                  ó




                                                                                                                                                                                                                                                                                                                                                                                                    ó                                                                                                                                                                                                      ø                                                                                   ú                                   ý                               ó                                                                                               þ                                                                                                                           ó                                                                           ë                                                                                                              ï                                                                   û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               Ã               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä       È                   ·       Ç               È           Æ                   ·           Æ                   Á           Á                   ·       É               É                       Ä




                                                                                                                                                                                                            è                                                                                                                                                                                                                                                                                                                                                                     ó                                                                                   ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               Ç               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        È           À                   ·       Ã               Ã               Á




                                                                                è                                                                                                                                                  í                                   ó                                                                                               ê                                                                                               ý                                                                   ú                                           ë                                                                                                                                                                                                       î                                                                                       ý                                                                                                                                               ê                                                                       ë                                                                       ú                                                                                           ê                                                                                                                  ú                               î                                                       ë                                                       ï                                               ô
                                    




                                                                                                                                        æ                                                                   è                                                                   ö                                           ë                                                                                                   ÷                                                                                               í                                       ø                                                                                       ù                                                                           ê                                                                               ò                                                                               í                                           ó                                                                                                               ú                                           ë                                                                                                   û                                               ü                                                                               î                                                                               ý                                       þ                                                                               ø                                               í                           ê                                                                           ÿ           î                                       ý                                                                                                       ó                           ï                               ó                                               ý                                                                  ó




                                                                                                                                                                                                                                                                                                                                                                                                    ó                                                                                                                                                                                                      ø                                                                                   ú                                   ý                               ó                                                                                               þ                                                                                                                           ó                                                                           ë                                                                                                              ï                                                                   û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               Ê               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                            è                                                                                                                                                                                                                                                                                                                                                                     ó                                                                                   ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               È               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä               ·       Å               È                       Ä       ·           Æ                   À           È                   ·       È               Ã               Á




                                                                                    è                                                                                                                                                                                                                                                                                                     ó                                                                                                       ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä           Ê               É               À
                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä               ·       Ç               Á           Å                   ·           À                   É           Á                   ·       Á               Ã               Å




                    è                                                                                   ê                                                               ñ                                                   ê                                                                                       ò                                                                                                       í                               ó                                                                                                                                                                                                  î                                                                                                               ÷                                                                                   ø                                                                                       ï                                                                                                      î                                                                               þ                                                                                                           ó                                                                       ý                                               ï                                                           ô




                                                                                    è                                                                                                                                      ó                                                                                       ÷                                                                                               ø                                                                                                   ý                                                                   ú                                                                          ú                                   ó                                                               ï                                                                                                                       ê                                                                                       ÷                                                                   ÷                                                                           î                                                                   ø                                                                           ë                                                                                                                  ï                                                                                                                                                      ú                           ë                                           ÷                                       í                       ø                                           ù                                   ú                           ë                                                                               ÿ                       ý               ó                                                   ó                                                                   ÷                                   ý                       ó                       ù                               ú                          ï
                                õ




                                                                                                                                                                                                                                                                                                                                                                                                    ......
                                                                                                                                                                                                                            î                                                                                       ÿ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                       Ê                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä           Ê               Å               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä                                               Ä                               ·           Å                                       È                                           Å                           ·                           Ä                           Å                           Á                               ·                       Á                                           È                                       Å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä       É                   ·       Á               Ã           Á                   ·           Á                   Ç               Ä               ·           Ä           Ã               Å




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                    é                                           è                                                                                                                                              î                                                                                               þ                                                                                                                                                   þ                                                                                                                                                   î                                                                               ù                                                                               ú                                                                          ú                           ó                                                                                       ï                                                                                                                   ê                                                               ÷                                                                   ÷                                                           î                                                                                       ø                                                               ë                                                                                      ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           Ê               Á               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä       È                   ·       Ê               Ç           È                   ·           Æ                   È           É                   ·       É               É               Ç




                   è                                                                                   ê                                                               ñ                                                   ê                                                                                       ò                                                                                                       í                               ó                                                                                                                                                                                                  î                                                                                                               ë                                                                                           î                                                                                       ë                                                                                                                   ÷                                                               ø                                                                           ï                                                                                                  î                                                                                   þ                                                                                               ó                                                       ý                       ï                                                   ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...........
                                                                                    è                                                                                                                                      ó                                                                                       ÷                                                                                               ø                                                                                                   ý                                                                   ú                                                                          ú                                   ó                                                               ï                                                                                                                       ê                                                                                       ÷                                                                   ÷                                                                           î                                                                   ø                                                                           ë                                                                                                                  ï
                                õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           È               À               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                    é                                           è                                                                                                                                              î                                                                                               þ                                                                                                                                                   þ                                                                                                                                                   î                                                                               ù                                                                               ú                                                                          ú                           ó                                                                                       ï                                                                                                                   ê                                                               ÷                                                                   ÷                                                           î                                                                                       ø                                                               ë                                                                                      ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä           È                       Ä       À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ä               ·       È               É           Á                   ·           È                   É           Ã                   ·       Á                           Ä   Æ




                           è                                                                                               ó                                                                       ý                                       ú                                                                                                                  ê                                                                                                                                                  ú                                                                                                                              ó                                                                                                                                                                                                               ê                                                                                   ñ                                                                           ê                                                                       ò                                                                   í                       ó                                                                               ï                                                                   ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä           Ê               È                   Ä
                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç               Ê           À                   ·           À                   Ã           Æ                   ·       Á               Ç                       Ä




                           è                                                              ý                                   ê                                                                       ù                                                                           ó                                                                                                                                                                                                                                                                                       ê                                                                                                                                  ó                                                                                                                                                                                                               ê                                                                                   ñ                                                               ê                                                                           ò                                                                       í                           ó                                                                       ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä           Ê               È               Æ
                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Æ                   ·       À               Ê           Æ                   ·           Á                   È           Å                   ·           Ä           Ç               Ê




                           è                                                                                      ó                                                                           ÷                                                           ø                                                                                       ý                                                                   ú                                                                                  ú                                                   ó                                                                                           ï                                                                                               ï                                                                                   î                                                                                   í                                       ù                                                                                                               ë                                                                           î                                                                                                                                          ñ                                                                       ó                                                                                                                                      ð                                                           ø                                       ý                               ÷                                                                                       ê                                   ï                                   ó                                               ù                                               ê                                                                                  þ                                                                       ê                               ý                   ì                           ó                               




                                                                   ê                                                           í                               ø                                                       ó                                                                                                                                                                                                                                                          ú                                           ë                                                                                               ÷                                                                               í                       ø                                                                               ù                                                                               ú                                           ë                                                                                                                                                                                               ê                                                                       ý                                           ò                                                                           ú                                                                          ý                           ê                                                                                                                               ó




                                                                                                                                                                                                                                                                                                                                                                                                    ......
                                                                                                                                                                                                                            î                                                                                       ÿ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Á                       È                           À                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä           È               Æ               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä                               ·                       Ä                                   Ä                                   Ê                           ·               È                                       Æ                           É                               ·                       È                                           Ã                                       Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Æ           Ç                   ·       Á               È           È                   ·           Å                   È               Ä               ·       Ç               Å               É




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                   è                                                                                       ÷                                                               ÷                                                   î                                                                                           ø                                                                                                   ë                                                                                                                                                              ï                                                                                                                   ð                                                                   ê                                                                                       ñ                                                                           ê                                                                                       ò                                                                   í                       ó                                                                                                           ê                                                                       ë                                                                                   ù                                                                                               ê                                                       ÷                                       ÷                                                   ý                       ø                                               ó                                       ù                                                           í               ú                       ê                       ò                                   ú               í                       ú                                              ú       ó                                           ï
                                        õ




                                    ê                                       ë                                                               ù                                                                                                       ó                                                                                                                                                                              ð                                                                                                   ó                                                                                               ë                                                                               ï                                                               ó                                                                                           ï                                                                               ô




                                                                                    è                                                                                                                                                   ý                                                   ê                                                                                           ÿ                                                                                                      ï                                                                                                                                           ð                                                                               ê                                                                       ñ                                                                           ê                                                                                       ò                                                                               í                   ó
                                õ                                                                                                                   


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           È               Ã               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ç               Ã                       Ä       ·           Ç                   Ê           Ê                   ·       Ç               É               À




                                    é                                           è                                                                                                                                       ÷                                                                           ÷                                                                                               î                                                                                                   ø                                                                                                       ë                                                                                                                      ï                                                                                                               ð                                                                                           ê                                                                                       ñ                                                   ê                                                                           ò                                                                       í                       ó
                                                                                                                                õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           È               Ç               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ä       Ç                   ·       Ã               À           Á                   ·           È                   Æ               Ä               ·       Á               È               À




                                                                                       è                                                               ö                               ë                                                                       ÷                                                                               î                                                                                                   þ                                                                                                                                                       ó                                                                                                                                                  ê                                                                                                                                                                          ó                                                                                           ï                                                                                               ð                                                                   ê                                                                           ñ                                                               ê                                                                               ò                                                   í                                   ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           È               Ê               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                è                                                                                                                                                   ó                                                                                           ÿ                                           ó                                                                                                   ý                                                               ý                                                       ó                                                                                   ù                                                                                                                       ú                               ë                                                                                           ÷                                                                               î                                                                       þ                                                                                                       ó                                                                                                                                                      ê                                                                                                                              ó                                                   ï
                                                                                                                                               


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           È               È               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                    è                                                                                                                                       ÷                                                                           ÷                                                                                                   ý                                                       ø                                                                                                           ó                                                                                       ù                                                                                                           ó                                                                                                                                                                          ð                                                                                   ó                                                                       ë                                                               ï                                                                       ó                                                                       ï                                                                                                   ê                                                                   ë                                                       ù                                                                           î                                                                                                          ó                                                   ý                                   í                   ú                   ê                           ò                               ú                   í                       ú                                          ú       ó                                           ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ä           È               É               À
                                                                                                                                   õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Æ                   ·       Ç               Ê           Ã                   ·           À                   Ã           Á                   ·       À               È                       Ä




                                    ü                           è                                                                                                                                                                                                                                                                                     ó                                                                                               ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ä           È               Å               À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                   è                                                                                                                                                              ò                                                                                       í                                       ú                                                                                                                                                   ê                                                                                                                              ú                                   î                                                                           ë                                                                                                                                                                      î                                                                                                                           ý                                       ó                                                                                                          ø                                                                           ý                                                   ë                                                                                                   ï                                               ó                                                   ÷                                                   ø                                               ý                   ú                                      ú               ó                                           ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä           È               Å               È




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Æ           Ã                   ·       Á               È           Ã                   ·           Ã                   Ç           È                   ·       Á               Ê               Å




                                                                                                è                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ú                               ê                                                                           ò                                                                                   ú                                   í                       ú                                                                                  ú                                       ó                                                                       ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ä           È               Å               É
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                À




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ½           ®                           ±   ¼               ¸                           ¯                       ´                           ´               ±       ¯                       »




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ¸       ×               Ø           Ù               Ã
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 6 of 8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ¡                                                                                                                                                                                                                           £                   ¤                                                                                                                                                                   £               ¦                                                                                       ¡
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K                                                                                                                                                                                                                                                                                                                            ¢                                                                                      K                                                                                                                                                               ¥                                                            ¢                                                             §               K                          ¢                          ¢   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                       +                           ,                   0                   ±                       ,               +                       ±       -                               5                               +               5                       ²   4           /   @           7               8       G   D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¡                                                                                                                   ¦                                                                                                                                                                                                                                                                                       C                           ³           H                       ³           ´                       µ                       ²                       F                   ¶                       ¶                       J                   ·               ³       J               ¸
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢                                                                                                   




                                                                                                                                                                          °                                                                                       }                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        }                                                                                                                                                                                                                                                                                                               }                                                                                           
                k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           |                                                                                                                                                                                                       f                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            [               Z   W           u




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        +           3       6       4       +       6   ,       0




        7                           8                                       9                                                                   9                                                                                                   :                   ;                                                           ;                                                                                                               ;                                                               <                                                                                                   =                                                                                               >                                                                                           ?                                                                                                   .                                                                               @                                                                                                       :                           8                                                                                                   9                                                                                   >                                                                       8                                                               .                                   A                                                                   8                                                   =                                                           =                                                               8                                                               9                                                                   B                                                                   C                                               7                                               :           D                                       ?                                                           :               =                           >                               E                           9                               @                       E                           9               F               D       8       G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ¦                                                                                                                                                       £
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ¤                                                                                                                                                                                       ¦                                                                                   ¨                                                                                   ¦               ©                               ¡                                                                                                                                                      
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        K                                                                                                                                                                        K                                                                                                                                                                                                                                                                   ¢                                                                                                 ª                   ¥                             «               ¬           ­                      P       L                      Q           ®               ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            K                                               L       M                                   N                                   L               O           L       P                   L           Q                   R                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     P                   M                       O




S           T           U                                       V                                                           W                                                                           X                               Y                                                                           Z                                                                                                               [                                                                                       \                                                                                           ]                                                                                                                               ^                                                                                                                       W                                                                                       _                                                           X                                       `                                                                                           [                                                                                           `                                                                           Y                                                       Z                                                                               a                                                               [                                                   b                                           [                                           c                                               d                           Y                                                           e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            

                                                                                                                U                                                               g                                                                                                   \                                                                           Z                                                                       Y                                                                                           h                                                                           i                                                                                       _                                                       Y                                                                               ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,   2       3       +
                                            f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                                                                            U                                                               l                                                                                       Y                                                                           h                                                                       i                                                                                           _                                                       Y                                                                               ]                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,   /       +       +
                                                            k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ............................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




    S                      U                                                                                   j                           [                                                                           c                                                                               j               d                                           j                                   X                               j                           Y                                                                                               Z                                                                                                                           Z                                                                               i                                                                                   c                                                                                   W                                                                               _                                                   ]                                                                                           j                                       \                                                                               [                                                               X                               Y                                                   ]                                                                                           X                           W                                                                           h                                               d               [                                                   j                   ^                                                                           Z                                                                   W                                               u
                                                                        




                                                                    `                                   Y                                                                               \                                                               Y                                                                       _                                                                   [                                                                       d                                                                               h                                                                               _                                                       Y                                                                                       ]                                                                               j                       X                                                       W                                                                               _                                                   Z                                                                                   e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /           ,   +



                                                                                                                            U                                                                   z                                                                                               [                                                                                   Z                                                                                                                                                                                                      c                                                                                   W                                                                                           _                                       _                                                       W                                                                   v                                                                                                                           j                               \                                                                                           `                                                                                       Z                                                               e
                                                    f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ......................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                   -                   .               +                       /                   0                       .               +               +                           +                       .           +               +               +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3                   /                       +



                                                                                                                                                                                                p                                                                   U                                                           u                                                           _                                       W                                                                                       ^                                                                                                                                                                                   W                                                                                       i                                                                       X                                           Z                                                                                   j                           ]                                                                                       Y                                                                                                   _                                               Z



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +




                                                                                                                                                                                                S                                                                   U                                                           m                                                           \                                                                   h                                                                                       d                                   i                                                                                   ]                                                                                           Y                                                                                   Z                                                                                                               Y                                                                                   n                                                                                           i                                                                                               j                           X                               b                                                                                               Z                                               i                                                   c                                                               W                                           _                               ]                                                   j               \                                                       [                                                   X                           j               W                                               \                                                   o                   p                               q                                       h                           r                                   s           p                                   o                       ]                       t               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                        W                                                                                       u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3                   0                       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1                                       .                           0                               1                                   0                   .                           +                               +                       +                                   .       +                           +                       +




                                                                                                                        U                                                                   l                                                                                           Y                                                                           h                                                                   i                                                                                               _                                                   j                               X                                       j                                           Y                                                                                   Z                                                                                                           c                                                                                           W                                                                                   _                                                       _                                                   W                                                                       v                                                                                                           j               \                                                       `                                                   Z                                                   w                                               [                                                       X                                                   ^                                                                                           [                                       _                           x                                   Y                                                   X                                       y                       [                                           d           i                               Y                                   e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,   /       -       +
                                                                    k




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                u                               _                                               W                                                                           ^                                                                                                                                                                               W                                                                               i                                                                                       X                                               Z                                                                       j                               ]                                                                                       Y                                                                                       _                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3                   3                       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +




                                                            z                                                       U                                                               {                                                                                       i                                                                           _                                                   Z                                                                           i                                                                                           [                                                                                   \                                                                                           X                                                                               X                                   W                                                                                                                                   Z                                                                       Y                                                                                           h                                                                                       i                                                                   _                                       Y                                                       ]                                                                                   ]                                                       Y                                                   ^                                                                       [                                                   \                                                           ]                                                                   \                                               W                                           X                   Y




                                                                                                                                                                                                h                                                       W                                                                       d                                                       d                   [                                                                                       X                                           Y                                                                                   _                                                   [                                                                                           d                                                                           [                                                                                   `                                                                               _                                                   Y                                                                                       Y                                                                                           ^                                                                                                       Y                                                       \                                                   X                           Z                                                       e                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,   /       4       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                p                                                                   U                                                           u                                                           _                                       W                                                                                       ^                                                                                                                                                                                   W                                                                                       i                                                                       X                                           Z                                                                                   j                           ]                                                                                       Y                                                                                                   _                                               Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,                       +               +                   +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +




                                                                                                                                                                                                S                                                                   U                                                           m                                                           \                                                                   h                                                                                       d                                   i                                                                                   ]                                                                                           Y                                                                                   Z                                                                                                               Y                                                                                   n                                                                                           i                                                                                               j                           X                               b                                                                                               Z                                               i                                                   c                                                               W                                           _                               ]                                                   j               \                                                       [                                                   X                           j               W                                               \                                                   o                   p                               q                                       h                           r                                   s           p                                   o                       ]                       t               t




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                        W                                                                                       u                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,                       +                   ,               +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    +




                                                                                                            U                                                               }                                                                                       ~                                                               h                                                                                                                                                                  [                                                                                               \                                                                                   `                                                                                           Y                                                                                                               ^                                                                                                                                       Y                                                                                       ^                                                                                                                                       c                                                                       Y                                                           _                                   Z                                                                                                          j                   a                                               Z                                                                           h                                           W                                                       \                                               X                           _                           j           c                                                   i                                       X               Y                           ]                                                           u               W                                   _
                                                            |




                                                                                                                                                                                                i                                                                   Z                                                           Y                                                                                                                               W                                                                                               u                                                                                   h                                                                                       W                                                                           ^                                                                                                                                   a                                                                                   [                                                                                   \                                                                                               b                                                       w                                                                           [                                                       X                                                   ^                                                                                       [                                               _                                       x                                   Y                                                   X                                                       y                                           [                                               d                   i                                           Y                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,   /       5       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                }                                               U                                                                                                                                                       h                                                                   h                                                                               W                                                                                   i                                                                                           \                                                                                   X                                           Z                                                                                                                       [                                                                                       \                                                                                   ]                                                                                                                               W                                                                                               X                                                                                                          Y                                                           _                                                   c                                                               W                                                   _                           _                               W                                           v                                                                       j                               \                                           `                                               Z                                                               \                                       W                               X
                                                                                                                                                    f




                                                                                                                                                                                                            n                                                                           i                                                                           [                                                                       d                                       j                                   u                                           j                                       Y                                                                                   ]                                                                                                                           u                                           W                                                                                   _                                                                                           \                                                                                           Y                                                                                       X                                                                       h                                                                   [                                                           a                                               j               X                                       [                                                   d                                               a                                               i                                                       _                           a                                                   W                                                   Z                                       Y                                                   Z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,   /       1       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

    r                      U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        m                                                                                                                                                                                                                                                       m                                                                                                                                       m                                                                                                                          m                                   }                                                                   l                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,   /       2       +
                                                                                                                                                                                                                                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                                     f                                                                                                                   k                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -       3                       +                   .               +                       5                   2                       .               1               5                                       ,           .           3               +               +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Q                                                                                                                          R                                                                                                                      L                                                                                                                                                                                                                                                                                                           L                   P                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

    r               p       U                                           l                                                       W                                                                           d                       Y                                                                                                               a                                                                                   _                                                   W                                                                                           a                                                                                   _                                                       j                                   Y                                                                                   X                                   W                                                                                       _                                                   Z                                                                                                                                                                      j                                       a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,   /       /       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .............................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




    r               S       U                                           {                                               [                                                                           _                                           X                                           \                                                                                   Y                                                                   _                                                       Z                                                                                                                                                                      j                                   a                                                                                                                               s                                                                                               d                           j                                   ^                                                                                                                                   j                               X                                                       Y                                                                   ]




                                                            a                               [                                                                           _                                                   X                               \                                                                       Y                                                                                       _                                                   Z
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...............................                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,           +       -           +                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,   /       0       +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            +                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   +




    r               r       U                                           z                                                           W                                                                           _                                       a                                                                       W                                                                                       _                                                   [                                                                                           X                                               j                       W                                                                                                   \                                                                           e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..................................................................
                                                                                                U                                                                   {                                                                                   _                                                       Y                                                                                   u                           Y                                                                                       _                                                       _                                               Y                                                                                       ]                                                                                                                               Z                                                                           X                                       W                                                                                   h                                                                                   x
                                        f


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /       3               ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..............................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                                                            U                                                                   z                                                                                               W                                                                       ^                                                                                                                               ^                                                                                                                                           W                                                                                       \                                                                                                                           Z                                                                   X                                                   W                                                                                   h                                                                           x
                                                k


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /       3       -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..............................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,           .           +               +               +




                                                z                                                   U                                                                                                                                                       ]                                                                       ]                                                                                           j                       X                                                   j                                       W                                                                                   \                                                                                       [                                                                               d                                                                           a                                                                                       [                                                                                   j                               ]                                                                                           s                                                                                                       j                   \                                                                                                   h                                           [                                                           a                                                       j                   X                       [                                               d
                                                                                                                                                        f


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /       3       4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .......................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,                           ,           .               +                       -                   1                       .               -               2                                       ,           .           +               +               3




                                                                                            U                                                                                                                                                                  Y                                                                           X                                                   [                                                                       j                                       \                                                                                           Y                                                                                   ]                                                                                                                           }                                                                                                           [                                                                                   _                                                       \                                                                                       j                                   \                                                                                       `                                                                   Z
                                                |


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /       3       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ............................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3                   .               /                       2                   /                       .               /               1                           -                       .           1               0               +




                                                }                                               U                                                                                                                              W                                                                               X                           [                                                                                       d



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /       3       1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ......................................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -                       +                   .               /                       3                   4                       .               +                       ,                   5                       .           1               0               3




                                                                                    U                                                                                                                               Y                                                                               Z                                                                       Z                                                                                                               h                                                                                   [                                                                               a                                                                                           j                                   X                                   [                                                                               d                                                                               Z                                                                               X                                           W                                                                                           h                                                                       x                                                                                               j                   \                                                                                   X                           _                               Y                                                   [                                                   Z                                               i                                                   _                                       b
                                                                                                                                       

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,   /       3       2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ....................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

r                      U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              V                                                                                                   }                                                                                                                                                                                                                  l                                                                                                                                                                                                                      m                                       {                                                                                           }                                                                                                                                                  g                                                               m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,   0       +       +
                                                                                                                                                                                                                                            f                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .......................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                           +                   .           /                   3                       4                       .               +                           ,                       5               .           1               0               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

r           q           U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            m                                                                                                                                                                                                                                                       m                                                                                                                           m                                                                                                                                      m                                               }                                                                                                               l                                                                                                                                                                               V                                                                                                                                                                                                                                                                                                                                     V                                                                       }                                                                                                                      l                                                                                  m                   {                                                       }                                                                              g                                   m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,   0           ,   +
                                                                                                                                                                                                                                            f                                                                                                                                                                                                                                                                                                                                                                 f                                                                                                                               k                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          f                                                                                                                                                       |




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .......................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            4               ,                       +                   .           0                   4                       3                       .               1                   1                               2               .           5               0               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                E   7                   :       D                               @                               8                           =                               =                                   :       8                       C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        @               H           I           J                   5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 7 of 8                                                                                                                                                                                                                                             Ù                                                                                                           Ú                               Û                                                                                                           Ü                                                                                               Û                                                                                                       Ý                                                                                           Ú                   Ü                                                                           Þ                                                                           Ü                                                                           Û                                                                           ß                                                                   à                                                               á                                           â                                   ã                               Ü                                   ä                               Ú                   à               Û                       Ü                   Þ                                           Ý                       à                   å                                       æ                               Ú       Û                           â                               ß                   ç               Û               Ú       Ù                   à               ã                   å                           è                       Ú       Û                               é                               Þ                           â                               ã                   â           á           à       ã           ä




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë                           Ï               Ð           )               Ï           Ë                       )
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Õ               Ë               Õ                   *   Î           Ò
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ã           ¹           º   Ê   Ç




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Æ                   +           Ö               +           ,           -                                   É                       .           .               Ø                   /               +   Ø               0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        á                   Ü                   ã                           ä                                       Ú           Ú                           Ý                       è                       â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *




                                                        ê                                                                   ë                                                                           ì                                                                                                       í                                                                                               î                                                                                               ë                                                                                                                                                               ì                                                                                               ë                                                                                                                                   ï                                                                                                   î                                                                               ð                                                                                                       ñ                                                                   î                                                                               ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ò               ó               ô           õ




                                                ¹                                                                               º                                                       »                                                                                           »                                                                                                       ¼                   ½                                                                       ½                                                                                                                   ½                                                               ¾                                                                           ¿                                                                           À                                                                                       Á                                                                                   Â                                                                           Ã                                                                               ¼                       º                                                                               »                                                                           À                                                                                                   º                                                                       Â                                                                   Ä                                                                                   º                                                               ¿                                                               ¿                                                                                       º                                                                       »                                                                                   Å                                                                   Æ                                                   ¹                                                                                       ¼           Ç                           Á                                                                       ¼           ¿                                       À                                       È                               »                           Ã                                   È                       »                       É           Ç           º               Ê                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ë                       Ì               Í           Î                   Ë           Í               Ï   Ð




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ý                                       à                                       å                                           á                               ç                   ä           Ü               ä                               Ú           à                       Û                                       à                               Ù                                       Û                           â                       ä                   Ý           Ü               á                           Ú   ä           Ü               Þ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
            ø                                                                           ü                                                                   û                                                                                                                                                                                                                                                                                                                                          ý                                                                                                                                                                                                                                                                                                  ù                                                                                                                                  ý                                                                                                                                                                                                                      ù                                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ü                                                                                                           ü                               ý                                                                                                                                          ý                                                                                                  ü                                                                                                                                                                               ù                                                                                                                                             ù                                       û                                                                                                                                         ù           ü           ù                                                                                     ü       ý                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .....................
                                        ô                                                                       ò                                                                                                                       ô                                                                                                                                                                                                                                                                                                                                                          ÿ                                                           ó                                                                                                                                                                                                                                                                                                                                                                                                                                           þ                                                                                                                                                                                                                                                                                  õ                                           ÿ                                               ô                                                                                                                                                                                                                                                                                                                               ò                                                                                                                                                                                                                                                                                                                                                                                                               ô                                                   õ                                                                                                                                       ò                                                                                                      ò                                                                                                                       ô                                                                               ô

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ó                               Â                                                               Â                                                               Â   Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Õ       Ð   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ë                           Ò                   Ì               Î                               Ë                       Ï           Õ                                   Ð                   Ì




    
            ø           ï                                   ý                                                                                                                                                                                                                                                           ü                                                                                                               ì                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                      ù                                                                                                                                      ý                                                                                                                                                                                                                          ù                               ü                                                                                                                                                                                                                                                                                                 ü                                                                                                                                               û                           û                                                                                                                                                                                                                                                   û                               ý                                                                                                                                                                                                                               ý                                           ü                                                                                                                     ù               ü                               û

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ....................................
                                                                                                                                                            þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ÿ                                       ó                                                                                                                                                                                                                                                                                                                                                                                                                                               þ                                                                                                                                                                                                                                                                                                                                           ô                                                                                                                               ò                                                                                                                       ô                                                                                                                                      ò                                               ú                                                                                                                                           õ                       ô                                               ÿ                                                                                                                                                                                                  ò                                                                                   ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Õ       Ì   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ÷

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë




    
            ø                                                                           ü                                                                   û                                                                                                                                                                                                                                                                                                                                          ý                                                                                                                                                                                                                                                                                                  ù                                                                                                                                  ý                                                                                                                                                                                                                      ù                                               ü                                                                                                                                                                                                                                                                                                                                                                 û                               ù                                                                       ù               ý                                                                                                                                                                                                                                                                                                                                                                                               ý                                                           ü                                                                                                                                                                                 ù                       ü                                                           û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ..........................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ó                               Â                                                               Â                                                               Â   Ô
                                        ô                                                                       ò                                                                                                                       ô                                                                                                                                                                                                                                                                                                                                                          ÿ                                                           ó                                                                                                                                                                                                                                                                                                                                                                                                                                           þ                                                                                                                                                                                                                                                                                                                       þ                                                                               ò                                                                                                                                   õ                                                                                                                                                                                                                                           õ                   ô                                                                   ÿ                                                                                                                                                                                                                                                                                              ò                                                                                                                   ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î           Ë   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ë                           Ò                   Ì               Î                               Ë                       Ï           Õ                                   Ð                   Ì




           ø       ð




                                                                                                                                                    




                                ð                                       ø                                                   ñ                                               ù                                                                                                                                                                                           ù                               û                                       ù                   ü                                               ù                                   ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ù                                                                                                                                                                              ü                                       ý                                                                                                                                                                                                   ü                                                                                                                                                                                                       û                                                                                                       ù                                                                                                                                                                                                                                                                                                                                      ý                                                                                      ý                                                                                                       û                                                                   ý                                                           ù           ü                                                                                                                       û       û                                                                                           û       ý                                   ù                                                                                                            ü               ü       ù                                                                         ý                   ü                                                                      ù       ü                                       û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô       Ó




                                                                                                                                                                                                                    ò                                                                       ú                                                                                                                                                                                                                                                                                                                                                       ó                                                                                                           ó                                                       þ                                                                   ú                                                                                   ô                                                                               ÿ                                                                                                                                                                                                                       ò                                                                                                                                                                                                                                                                                                                                                   ô                                                                                                                                                                              ò                                                                                                                                                                                                   ó                                                                           ô                                           õ                                                                                                                                                                                                                              ÿ                           ò                                                                                                  ÿ                                                                                               ô           ÿ                   ó                                               ò                                           ô                                  ò                   ú                                                                                                                      ô                                               þ               ò                       ô                           ô               õ                                                                          ò                                                               ò

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ó                   Â                                                               Â                                                               Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï                                   Ë                   Ò               Ð                               Ë           Ë                       Ë                   Ë               Ë                   Ë




                                    ê                               ø                                                   ì                                                                                       ü                                                                                                          ý                                                                                                                                                                                                                                                                                                                           ý                                                                                                                                                                                                                                                                                               ü                               ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              û                               û                                                                                                                                                                                                                                                                                                                       û                           ý                                                                                                                                                                   ý                                                                                               ù                   ü                                                                                                       ñ                                               ù                                               ü


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô       Ó   Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .........................................
                                                                                                                                                                                                                                                                                                                                                                                                                ÿ                                                                                                                                                                                                                                                                                                                                                                                              þ                                                                                                                                                                                                      ô                                                                                                                                       ó                                                                                                                                                       ô                                                                               ÿ                                                                                           ò                                                                                                                                   ô                                                                                                                                                  ò                                                                       ú                                                                                                                                                                                                                              ÿ                                                                                                                                                                   ó                                                                                                                                              ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë




           ø                                                                           ü                                                                   û                                                                                                                                                                                                                                                                                                          ù                                   ü                                                                                                                                           û                                                                                                                                                                                                                                                                                                                                                                                                              û                           û                                                                                                                                                                                                                                                                                                                                               û                                   ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ù                                                                                                                      ü                               ý                                                                                                                   û                           ù                                                                                           ù               û               ù           ü                       ù               ý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........................................
                                        ô                                                                       ò                                                                                                                                                                                          ò                                                                                                                                                                                                                                               ò                                                                                                                                                       ò                                                                                                                                                                                                                                                               ò                                                                                                                                       ô                                                                                                                                                                          ò                                                               ú                                                                                                                                                                                                                           ó                                                                           þ                                                       ú                                                                   ô                                                                           ÿ                                                                                                                                                                           ò                                                                                                                                                                                                                                                   ò                           ú                                                                                                                                                       ó

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ó                   Â                                                               Â                                                               Â   Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î           Î   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Î                                       Ð                   Ò                       Ï                       Ë                       Ï           Õ                                   Ð                   Ì




    
            ø           ï                                   ý                                                                                                                                                                                                                                                           ü                                   ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ý




                                                                                                                                                            þ                                                                                                                                                                                                                              ô                                                                                                                                                                           ó                                                                                                                   ò                                                                                                                                                                                                                                                              ô                                                                       ÿ                                                                                                                                                                                                                              ò                                                       ÿ                                                                                                                                                                                                              ó                                                                       




                                ð                                       ø                                                                                                                                                                       ü                                                                                                               û                                                                                                                                                                                                                                                                                                                                                                                                                                                     û                       û                                                                                                                                                                                                                                                                                                                                                                   û                           ý                                                                                                                                                                                                                                                                                                                               ý                                                                       ü                                                                                                                                                                                                                                                                               




                                                                                                                                                        ô                                                                                                                           ò                                                                                                                                                                                                                                       ô                                                                                                                                                                                                                       ò                                                                                                                           ô                                                                                                                                                                                  ò                                                           ú                                                                                                                                                                                                           ò                                                                                   ó                                                                           ó                                                                                                                                                                                   ó                                                                               õ                                   ÿ                                           ô




                                                                                                                                                                                    ü                                                                                                                   ü                           ý                                                                                                                                                                                                                          ý                                                                                                                                                          ü                                                                                                                                                                                                                                                                                                               ù                                                                                                                                                                                                                                                                                                                     ù                                                                                                                   û                                                                                                                                                                                                                                                                                                                                                                             ù                               ü                       ù                                                                                                                                                                                                                                                                                                              ü                       ý                                                                                                   ê                                                                                                                                                                          



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..............
                                                                                                                                                                                                                                    ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ô                                                           õ                                                                                                                                                                                                                                                               ò                                                                                                                                                                                                                                                      ò                                                                                                                                                                                                                                                           ô                                                                                                                                                                                                                                                                                       ô                                                                                                                                                                                                                                             ô                                                                                                                   ó                                                                                                                   ò

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Â                                                   Â                                                                   Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î           Õ           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ï       Ñ           Ë               Ð               Ò                       Ð                               Ï           Ë                                   Ë           Ë               Ë




                                                                                                                
                                                                                                                                                                ø                                                                   ð                                                                                                                                                                                                                                                           ù                                           ü                                       ù                                                                                                                                                                                                                                                              û                                                                                                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü                                                                                                                                                                                                  ý                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ô                                                                                                                                               ò                                                                                                                                                                                                                                                                                              ò                                                           ÿ                                                                                                                                                                                          ó                                                                                                                       õ                                       ô                                                                   ÿ                                                                                                                                          þ                                                                   ó                                                                                                   ô                                                                                                                                                                                                           ÿ                           ó                                                                          ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ü                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                                           ý                                                                                                                                                                                                                                                                                           ù                               ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ü


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô       Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ........................
                                                                                                                                                                                                                                                                                                                                ô                                                                                                                                                                                                                                                                                                              þ                                                                   ó                                                                                                       ô                                                                                                                                                                                                                                                                       ÿ                                   ó                                                                                                                                  ó                                                                                                                                                                                                                          þ                                                                   ÿ                                                                                                                                                                                                       ò                                                                                                                                                                                                 ô                                               þ                                                                                                                                   ó

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ó               Ô               Â       Ó                                                           Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î                       Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ì                       Õ                                   Î           Ì               Ì




                                                                                                                
                                                                                                                                                                ø                                                                   ð                                                                                                                                                                                                                                                           ù                                           ü                                       ù                                                                                                                                                                                                                                                              û                                                                                                                                                                                                                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ü                                                                                                                                                                                                  ý                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ô                                                                                                                                               ò                                                                                                                                                                                                                                                                                              ò                                                           ÿ                                                                                                                                                                                          ó                                                                                                                       õ                                       ô                                                                   ÿ                                                                                                                                          þ                                                                   ó                                                                                                   ô                                                                                                                                                                                                           ÿ                           ó                                                                          ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ü                                                                                                                                                                                                                  ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ù                   ü                                                                                                                                                                                                                                                                                                                                                                                                                                             ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .....................
                                                                                                                                                                                                                                                                                                                                            ô                                                                                                                                                                                                                                                                                                              þ                                                                   ó                                                                                                   ô                                                                                                                                                                                                                                                                           ÿ                               ó                                                                                                                                                                                             ô                                                                                                                                                                                                                                                                                                                           ô                                                                                                                                                                                                                                                                                                   ò                                                                                                                                         ô                                                       þ                                                                                                                       ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î           Ñ           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë




                                    ê                               ø                                       ð                                                                                                                                                           ý                                                                                                                                                                                                                                                                                                                                       ù                                   û                                                                   ü                                                                                                                                                                                                                                       ý                                                                       û                                   ù                                                                              ý


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ....................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           õ                                       ò                                                                                                                                                                                                                                               ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ÿ                                       

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Â                                                                   Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î           Ò           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Õ               Ñ                       Ð                   Ë                       Ì                                   Ò           Ë               Õ




                                                                                                                
                                                                                                                                                                ø                                                                                                                                                                                                                                                                                                                                                                                                                                                         ý                                                                                                                                                                                                                                                                                                           ù                                   ü                           ý                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                                                                                                    þ                                                                                                                                                                                                           ú                                                                                                                                                                       ÿ                                                                                   ô                                                               õ                                                                                                                                                                                                                                                                                                                                           ó

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Î               Õ                                   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ì       Ë




                                                                           ø                                   ð                                                                                                                                                               ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ü                                                                                                                                       ý                                                                                                                                                                                                                                                                           ù                           ü                                                                                                                                                                                                                  ù                                                                                                   ý                                                                                                                               ý                                                                                                                                                                                          ý                                                                                                                                                       û                   ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ó                                                                                                                                                                               ô                                                                   ÿ                                                                                                               ó                                                                                                                                                                                                                              þ                                                       ÿ                                                                                                                                                                                                                                                                                                                                               õ                               õ                                                                                                               ÿ                                                                                                                                                                                                                                                                                                              ó                                                                                                                                                       ó                                               ó




                                                                                                                                        ý                                                                                                                                   ý                                                                                                                                                                                                  ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ......................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                        ÿ                                                                                                   ó                                                                                                                                       ÿ                                                                                                                                                                                                                                                                       ô                                                                       õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Î               Õ                   Ñ               Ë                                                                                                                                                                                                                                                                                                                                                                       Î           Ð           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ö

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë                                                                                                                                                                                                                                                                                                                                                                                                                                               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                          ý                                                                                                                                                                                                                                                                                                                                           ù                   ü                               ý                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ................
                                                                                                                                                            þ                                                                                                                                                                                                       ú                                                                                                                                                                   ÿ                                                                                                   ô                                                                       õ                                                                                                                                                                                                                                                                                                                                               ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Î               Õ                   Ò               Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë




                                    ï                               ø                                                                                                                           ý                                                                                                                                                                                                                                                                           ý                                                                                                                                                                                                                                                                                               ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ü                                       ý                                                                                                                                                                                                   ý                                                                                                   ù                                                                                   ù                       ý                                                                                                                                                                                              



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..........................
                                                                                                                                                                                                                                                                                                                                       þ                                                                                       ÿ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ò                                                                                                                                                                                                                                                                                                                                           ô                                                                                                                                                                                                                                                                                                                                                                                       õ                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î           Ì           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë




                                    î                                   ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ù                               ü                                                                                                                                                                                                                                                  ü                                                                                                                                                   ý                                                                                                                                                                                                                                                                                                                                                                                                                      ü                                                                                                                                                                                                           ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ü                                                                                                                                                                                                                                                                                 ù           ü               ù               ý




                                                                                                                                                                                                            ô                                                                                                                                                                                                                                                                                                                       ô                                                                                                                                                                                                                                                                                                                                           õ                                       þ                                                                                                               þ                                                                           ÿ                                                                                                                           ó                                                                                                                                                          ô                                                                                                                                                                                               ÿ                                                       ò                                                                                                                                                  ó                                                                                                   ò                                                                                                                                                                                                   ó                                                                                       ô                                                                                                                              ô                                                                                                                                                       ô                                                                                                               ó




                                                                                                                                                                                                                                                                                                                                                                                                                              ù                               ý                                                                                   ü                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ù                           ü                                                                                                                       û                                                                                                                                                                                                                                                                                                                                                                                                      ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ................................
                                                                                                                                                                ÿ                                                       ô                                                                                                                                                   ÿ                                                                                                                                                                                                                   ò                                                                                       ÿ                                                                                                                                                                                                              ò                                                                                                                                                                                                                       ò                                                                                                                                                                                                                                                                                  ò                                                                                           ÿ                                                                                                                                                                                          ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ       Ë           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ë




                                                    ø                                               ì                                                                           ü                                                                                                                  ý                                                                                                                                                                                                                                                               ý                                                                                                                                                                                                                                                                                                   ü                                       ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..........................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Â                           Ô                                       Â
                                                                                                                                                                                                                                                                                                                                                                                    ÿ                                                                                                                                                                                                                                                                                                                                               þ                                                                                                                                                                                                              ô                                                                                                                                                       ó                                                                                                           ò                                                                                                                                                                                                                                                          ô                                                                   ÿ                                                                                                                                                                                                                  ò                                                               ÿ                                                                                                                                                                              ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ           Ï       Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ì           Ï                   Ï                       Ò                                       Î                                   Ì           Ì               Ì




                                    (
                                                                                    ø                                               ï                                                                                       ý                                                                                                                                                                                                                                                                                                                   ü                                       ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ü                                                                                                                                                                                                                                                                                                                                                                   ù                   ý                                                                                                                                                                                                                                                                                                      ý




                                                                                                                                                                                                                                                                                                                                                                                þ                                                                                                                                                                                                                                                  ô                                                                                                                                               ó                                                                                               õ                                       ô                                                                       ÿ                                                                                           ò                                                                                                                                                                                                         ô                                                               þ                                                                                                                                                                                                       ó                                                                                                                                                          ò                                                               ÿ                                           ÿ                                                                                                                                                                                                                   þ                                                                                                                                                                                                       ÿ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                ë                                                                                                                                                       û                               ý                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .......................
                                                                                                                                                                                            þ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ò                                                                                                                                                                                                                                                                                                                                                                                             ò                                                                                                                                                                                          !                                                                                                                                                           ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ           Ï




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ó
                                    #                                           ø                                                                                                                                                                           ü                                                                                                           û                                                                                                                                                           ý                                                                                                                                                                                                                                                                                                           ü                                   ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Â                                                               Â                                                               Â                                       Ó
                                                                                                                                                                    ô                                                                                                                       ò                                                                                                                                                                                                                                                                                                                                                                                                               þ                                                                                                                                                                                                          ô                                                                                                                                                           ó                                                                                           ò                                                                                                                                                                                                                                                                      ô                                                                           ÿ                                                                                                                                                                                                                      ò                                                           ÿ                                                                                                                                                                              ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ÷

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï       Ò                           Ë                   Ò                       Ï                       Ñ           Ñ                       Ð                           Ï       Ë




            ø           ì                                       ü                                                                              ý                                                                                                                                                                                                                                                                                                                                                                                                               ù                           ü                                                   ù                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             û                               û                                                                                                                                                                                                                                                                                                                               û                       ý                                                                                                                                                                                                   ý                                                                                                       ù               ü                                                                                                                                   ñ                                   ù                                               ü




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ...........................................
    !                                                                                                                                                                                                                   ÿ                                                                               ò                                                                                                                                                                                                                                                                                                                                                                       ô                                                                                                                                           ó                                                                                                       ò                                                                                                                                                                                                                                                                      ô                                                                       ÿ                                                                       ò                                                                                                                                                   ô                                                                                                                                                                      ò                                                               ú                                                                                                                                                                                                                                                      ÿ                                                                                                                                                                                   ó                                                                                                                                              ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ       Î   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë




    
            ø                           ý                                                                                                  ü                                                                                                       ü                                   ù                                                                                              ý                                                                                                                                                                                                                                               ý                                                                       ü                                                                                                                                                                                                                                                                                                                                 ù                               ü                                                                                                       û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ............................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ô                   Â                                                               Â                                                               Â
                                                                                                                                                            ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ò                                                                                                                                                                                                                               ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ       Õ   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï                                   Ò                   Ì               Ì                               Î           Õ                       Ñ                   Õ               Ð                   Ò




    &                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô
            ø                                                                           ü                                                                   û                                                                           $                                                                                                                                                                                                                                                                                                                                       ý                                                                                       ü                                                                       ë                                                                                       ù                                                                                                                                                                                                               î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ........................................................
                                        ô                                                                       ò                                                                                                                                                                                                                                       ò                                                                                           ÿ                                       '                                                                                                                                                                                                                                                                                                                                                                   ó                                                                       '                                                                                                                                                                                           "                                                                                                                                                       ô                                                           ó                                                                           þ                                                                               ÿ

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Â                           Ó                                   Â                       Ó                                       Â




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ       Î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï                   Ò                                           Ï                       Ñ                                       Ë               Ò                       Ï           Î




       
                ø                                                                           ü                                                                           û                                                                                                                                                                                                                          ý                                                                                                                                                                           ù                                   ü                                                                           ë                                                                                                       ù                                                                                                                                                                                           î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ý




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ........................................................
                                            ô                                                                       ò                                                                                                                                                                                                                           ÿ                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ó                                                           '                                                                                                                                                                                                           "                                                                                                                                               ô                                                               ó                                                           þ                                                                                       ÿ

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Â   Ó




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ñ       Ò   Ì




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ï       Ò                           Ì                               Ì                   Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ô
                ø                                               ý                                                   ü                                                                                                                                                                                                                                                                                                                                 ù               ü                                                                                                                                           û




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ...................................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Â                                                               Â           Ô                                                   Â

                                                                                                                                                                                                                                                                               ò                                                                                                                                                                                                                                       ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Î   Ò           Ë




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ö
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï       Õ                           Ë                   Ò               Ò                                           Õ                       Ñ                   Õ               Ð                   Õ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ì   $                                  %                       î                                                                                      î




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ã       Ö                   ×               Ø                           Ô
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 1:18-mc-00561-JMF Document 4-11 Filed 12/05/18 Page 8 of 8                                                                                                                                                                 U                                                                               V                                   W                                                                                       X                                                                                                   W                                                                           Y                                                                                           V               X                                                                           Z                                                                               X                                                                               W                                                                                   [                                                                                                                   \                                                                                               ]                                                       ^                                                                   _                                                       X                                               `                                                                   V                   \                                                               W                                                           X                                                               Z                                                                   Y                                                                       \                                                                               a                                                                                           b                                                           V                               W                                                                       ^                                           [                                                               c                                                   W                           V           U                   \                               _                       a                           d           V       W       e       Z   ^   _           ^           ]       \               _       `




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L   C               G           H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G       C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    L                   M               C               M                       F               I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;       1               2           B   ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >       r   O               r       n           R                   A               s           s           Q               t               r   Q                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]                                   X                                                           _                                                           `                                                                                                       V                                   V                                                       Y                                                           d                                                                   ^




                                    f                                       3                                                       @                                                           g                                                       2                                                               3                                                                                   @                                                               3                                                                                                   B                                               2                                                           A                                                           5                                                   2                                                               3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O       R           S           T




                                    1                                                       2                                                   3                                                       3                                                                       4                   5                                           5                                                                   5                                   6                                                                   7                                                           8                                                   9                                                                           :                                           ;                                                                       4               2                                                                       3                                                               8                                                                       2                                                                   :                                                           <                                                                           2                                                               7                                                                               7                                                               2                                                           3                                                                           =                                                                           >                                                       1                                                                                   4           ?                                                                   9                                                                                                       4               7                                                                   8                                               @                                                               3                                               ;                                               @                                                   3                                                   A                                       ?                                           2                                               B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       C   D       E   F       C       E   G   H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Y                                                                       \                                                                                           a                                                                                       ]                                                                                               c                                                           `                                       X                                                           `                                                               V                   \                                                                       W                                                                                           \                                                               U                                                                           W                                                       ^                                                           `                                                                                               Y                                                                           X                                                                   ]                                                               V           `                                                   X                                                   Z                                               _                                               ^                                                      c                       V               _                   ^           a               ^               W       `




        ]               h                   i               j                                                       X




                                                                                                                                                                    S                                               T                                                       s                                       S                                               m                                                                       v                                               k                       l                                                   Q                                       o                                                                   O                                                       P                                                   P                                           q                                   Q                                                       P                                               O                                                           r                           Q                                                                                           o                                               Q                                                                       v                                                       k                       r                                                       k       r                                           Q                                           m                                                                   R                                                           O                                           R                                                                   R                                                                                          S                                                                                                                      l                                                                                       k           l                                                               <                                               S                                           q                       m                                                           n                                       p       O                                                                                                                                               T           S                                           q                                   3                                                       Q                                               R                       Q                                                       q                           }                                           Q                                                                   3                                               Q                                               u                                       n                                       k   q                       Q                               m                                           Q                           l               r       R                           t                   n       q               R           n           O           l       r




    G           L           N           L                                   z




                                                        r           S                                                                   3                                                   n                                                   p                   Q                                                                                                                                                                           s                                                                                           ~                                                                                           t                                               q                                       Q                                               t                                           O                                                       q                                   Q                                           o                                                                                       O                                                               R                                                                           S                                                           T                                                               r                                                                                  Q                                                                                   o                                       O                                                   r                       Q                                                               S                                                       T                                       l                                                   Q                                               r                                                           s                           O                                                           t                                                       k                           r               O                                   p                                                                                                                           s                               S                                           m                                                           t                                   n                                       r                   O                                       r                   k                   S                                   l                                                   k                       l                               s                                               p                   n                                               o                                           k                   l                                       P                                                           v                                           S                                       r           




                                                                                                                                                                                                                                                                                                                                                        G                                           K                                                                           F                                                                                           F




                                                        v                                       q                   S                                       w                                       Q                                               q                               R                                                                       S                                           q                                                   o                                                   Q                                                   O                                       p               Q                                               q                                       R                                                                   O                                               l                                               o                                                                                   s                                                       S                                                       l                                                       R                                               S                                                           p                               k                   o                                                           O                                                           r           Q                                                                   o                                                               R                                           n                                       v                                               R                                           k               o                                                   k                   O                                                   q                                   k                       Q                                           R                                                                                          o                                               Q                                       v                                       k               r                       R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .......................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   :                                                   :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       H   I           C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G               H           I           J                   J               K       J                           D                   G       L




                                                    1                                                           k       l                                       k                   m                                                                           n                                               m                                                                                               o                                               S                                                       p           p                   O                                       q                                                   l                                                           Q                                               r                                                   s                                                   O                                                   t                                           k                           r                           O                                                       p                                               q                                           Q                                                       u                                                               n                                                       k                           q                           Q                                               m                                                                           Q                                                   l                                           r                                           S                                                       T                                       q                           Q                                           t                                                           S                                               q                               r                           k                       l                                                       P                                                       v                                               q                           S                                   w                               Q                                       q                                                                                                                           S                                       q                                           o                                       Q                                   O                                   p       Q                                                       q                                               O                                       l                                                   o                                                                   m                                                           k                   l                               k                       m                                                   n                           m                                                           l                           Q               r                   s               O                   t       k       r               O           p




            G       F           N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                        q               Q                                           u                                       n                                               k               q                               Q                                               m                                                                           Q                                       l                                               r                                                           S                                               T                                       R                                           n                                                       v                                                   R                                       k                   o                                                       k                           O                                               q                               k                           Q                                                           R




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..........................................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :                                                   :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       H   H           C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                K           J           D                       G           F       M                           K                   G       J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                    7                                                   Q                                   r                                       s                                           O                                                   t                                               k                       r               O                                               p                                           q                           Q                                                       u                                       n                                           k               q                                       Q                                               m                                                                               Q                                               l                                                           r                                                   y                                   P                                                               q                       Q                                                           O                                                       r                                       Q                                                       q                                                           S                                               T                                                               p           k                       l                                           Q                                                                                                                                                                                       S                                               q                                                                                                                                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ............................................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   :                                                   :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       I   J           C



            G       M           N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G                                       L                                                                                                                                                                                               G                                           F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                G               H           I           J                   J               K       J                           D                   G       L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ....................................................
                                                    2                                               |                               s                                       Q                                           R                                               R                                                                   l                                                   Q                                       r                                               s                                               O                                               t                                       k               r                       O                                                           p                                               y                       p                   k                   l                                                       Q                                                                                                                                                                                                                               p                           Q                                               R                                                                   R                                                                                                                                                                                               {




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   :                                                   :




            G       K           N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G                                                       G                                                                                                                                                                                                                                                                                                                       G                                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               F       D       G       C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G       L                   L           C       C                       H               H       D                           K           I               L




                                                    ;                                   Q                                           q                   s                                               Q                                           l                                                   r                   O                                                   P                                           Q                                                                           S                                                       T                                   7                                                       Q                                                               r                                               8                                                               O                                                       t                                                       k               r                               O                                                       p                                                   r                           S                                                                                           A                                                                       P                                                       P                                                           q                   Q                                                               P                                           O                                           r                   Q                                                           B                                                                       Q                                                   v                                           k                       r                       R                                                               y                                       p                       k                           l                                                   Q                                                                                                                                                                                                                                           o                                           k               }                               k           o                                   Q                                       o                                                                       v                                                                              p                   k                   l                                           Q                                                                                                                                                                                           t                               O                                               P                                           Q                                                                                               {




            G       J           N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               G                                       G                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           G                                               H                                                                                                                                                                                                                                                       G                       C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ........................                                                                                                                                                                                                                                        z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                       G           N   L               J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       H   K               G




                                                    ;                                   Q                                           q                   s                                               Q                                           l                                                   r                   O                                                   P                                           Q                                                                           S                                                       T                                   7                                                       Q                                                               r                                               8                                                               O                                                       t                                                       k               r                               O                                                       p                           :                                                   O                                                           T                               r                           Q                                                               q                                                               O                                       l                                                               r                       k               s                                       k                       t                                   O                                       r                                       Q                                       o                                                                           s                                               O                                                       t                                       k                       r                           O                                                       p                                                                                                                                                                              k               r                                                      o                                           q                       O                                                                              O                                       p                   R                                   :                                   r                   S                                                           A                                                   P                                           P                                           q                                   Q                                           P                                       O                                   r                       Q                                                               B                                           Q                               v               k               r                       R




            G       I           N




                                                        k       r                   Q                                           m                                                                                                                                                                                                                   p                   Q                                               R                                           R                                                                               4                   r                   Q                                       m                                                                                                                                                                                                                                                                                                                                               t                                                           O                                                               P                                                   Q                                                                                                                                                                                                                                           o                                           k                                       }                                   k           o                                                   Q                                           o                                                               v                                                                                                                  p                       k               l                                                           Q                                                                                                                                                                                                           t                               O                                               P                                               Q                                                                                                                                   {




                                                                                                                                                                                                                                        G                                                   G                                                                                                                                                                                                                                                                                                                                                                                                                                               M                                                   H                                               H                                                       C                                                                                                                                                                                                                                                                                                                                                               G                                                   D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G                                       H                                                                                                                                                                                                                                                                           G                               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ........................................                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M                       G           N   L               J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       H   K           M




                                                    7                                                   Q                                   r                                       s                                           O                                                   t                                               k                       r               O                                               p                                           k                       l                                                                               Q                                   |                                   s                                                   Q                                               R                                           R                                                                           S                                                           T                                               r                                                                                  Q                                                                                           P                                                       q                                       Q                                                               O                                                       r                       Q                                                   q                                                       S                                           T




            G       H           N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                


                                                                                                                                                                                S                                                   T                                                   s                                       S                                                   m                                                               v                                                       k                   l                                                   Q                                   o                                                                           O                                               P                                                   P                                                       q                           Q                                                           P                                                   O                                                       r                                   Q                                                                               o                                                           Q                                                           v                                                           k                           r                                       k                       r                                   Q                                       m                                                                           R                                                   S                                                           q                                                                                                                                                                                                                                                                                                                   S                                                   T                                               m                                                       k               l                                               k               m                                                           n                                   m                                                                               l                                   Q                                       r                                                                                                                           s                   O                                                       t                                           k           r                       O                                               p                                           q                               Q                                       u                                   n                                   k                   q                           Q                               m                                               Q                       l                                   r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :                                   :                                                   :




                                                        K                                       z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G                                           L                                           C                                                           z                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F       D   L           C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    G       L                   C           H       D                       L               I               G                   H           K               C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        \                                                           `                                                           x                                                               ^                                                                   _                                                                                                       _                                                               X                                               `                                                           V                                   \                                                       d




        ]               h                   i               j                                                               b




                                                    ;                                   Q                                           q                   s                                               Q                                           l                                                   r                   O                                                   P                                           Q                                                                           S                                                       T                                   o                                           Q                                                       v                                               r                                                       r                       S                                                                                       o                                               Q                                                       v                                                           r                           ~                               Q                                                   u                                                                       n                                                       k                   r                                                                                                      r                               S                                               r                   O                                               p                                   s                                   S                                                   m                                                                           t                                           n                                                           r                               Q                                           o                                                                           k                           l                                                                                                                                                   O                                   s                               s                                   S                                               q                   o                                   O                                       l                                   s                                   Q                                                                                                      k                   r                                                                                      3                                                               n                                               p               Q                                                                                                                                               s                                                                       ~                                                       y                   o                           {




            G       D           N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       G                               K                                                                           F                                                               G
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ....................                                                                                                                                                        z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            G       H                   N   D               L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       H   J           C




                                                    @                                                       t                                       r           k                   S                                                       l                                                   R                                                               o                                           Q                                               o                                                   n                                                   s                               r                       k               S                                                   l                                               R                                                                       7                                                                       Q                                                           r                                                   8                                                                           O                                                       t                                                           k                   r                       O                                                                   p                                                           q                       O                                               r                                   k                       S                                                               y                                                                                                                                                                                                                                                                                                                               r                                   Q                                   R                                                   r                                   {                                                   r               S                                       r               O                                               p                                                                                                                   o                                           Q                                   o                                       n                                   s                                   r                   k                   S                                   l                                   R                                                           Q                                           |                                   s                                   p                           n                                               R                                       k       }                                       Q                                                       S                                           T                                   p           k               u               n                                       k       o                   O               r           k           l           P




L                   C           N                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G                           C                                           C                                                   C                                                   z




                                                Q                               u                                           n                                           k               r                                                                                                  n                                           l                                                   o                                       Q                                               q                                                           3                                                       n                                           p               Q                                                                                                                                                                                               s                                                                                           ~                                                                                               y                                           O                                               {                                   y                                                                                                       {                               :                                                           y                               O                                                   {                               y                                                                       {                                               O                                       l                                                           o                                                               y                                   s                                   {                               y                                                                               {                                   y                                       |                                           {                                           o                                       k                   }                                       k               o                                   Q                                       o                                                               v                                                                                                                                                                      7                                           Q                                       r                                       8                                                           O                                           t                                           k                           r                       O                                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        G                                   K                                                                                                       F                                                                                               G                                                                                                                                                                                                           J                                                                                                                                                                                                                                                                                                               I                                                                                                                                                                                                                                                                                                                                                                                                                       L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ............................                                                                                                                                                                                                                                                                                                                                                                        z




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C                   N   C               C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        F       H   K           L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ;                                               O                                       P                                                       Q




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J
